Exhibit 10.4

 

 

NISSAN AUTO LEASING LLC II,

as Depositor,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Owner Trustee

 

 

AMENDED AND RESTATED

TRUST AGREEMENT

Dated as of October 10, 2017

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE ONE DEFINITIONS      1  

1.01

  Definitions      1  

1.02

  Interpretive Provisions      1   ARTICLE TWO ORGANIZATION      2  

2.01

  Name and Status      2  

2.02

  Office      2  

2.03

  Purposes and Powers      2  

2.04

  Appointment of Owner Trustee      3  

2.05

  Liability of the Trust Certificateholders      3  

2.06

  Initial Capital Contribution of Owner Trust Estate      3  

2.07

  Declaration of Trust      3  

2.08

  Title to Issuing Entity Property      4  

2.09

  Situs of Issuing Entity      4  

2.10

  Representations and Warranties of the Depositor      4  

2.11

  Power of Attorney      5   ARTICLE THREE TRUST CERTIFICATES AND TRANSFER OF
INTERESTS      5  

3.01

  Initial Ownership      5  

3.02

  The Trust Certificates      5  

3.03

  Authentication and Delivery of Trust Certificates      6  

3.04

  Registration of Transfer and Exchange      6  

3.05

  Mutilated, Destroyed, Lost or Stolen Trust Certificates      10  

3.06

  Persons Deemed Trust Certificateholders      10  

3.07

  Access to List of Trust Certificateholders’ Names and Addresses      11  

3.08

  Maintenance of Office or Agency      11  

3.09

  Appointment of Paying Agent      11  

3.10

  Ownership by the Depositor of Trust Certificates      12   ARTICLE FOUR
ACTIONS BY OWNER TRUSTEE OR TRUST CERTIFICATEHOLDERS      12  

4.01

  Prior Notice to Trust Certificateholders With Respect to Certain Matters     
12  

4.02

  Action by Trust Certificateholders With Respect to Certain Matters      12  

4.03

  Action by Owner Trustee With Respect to Bankruptcy      13  

4.04

  Restrictions on Trust Certificateholders’ Power      13  

4.05

  Majority Control      13   ARTICLE FIVE APPLICATION OF TRUST FUNDS; CERTAIN
DUTIES      13  

5.01

  Establishment of Certificate Distribution Account and Reserve Account      13
 

5.02

  Application of Issuing Entity Funds      15  

5.03

  Method of Payment      16  

5.04

  Duties of Depositor on Behalf of Issuing Entity      16  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE SIX AUTHORITY AND DUTIES OF OWNER TRUSTEE      16  

6.01

  General Authority      16  

6.02

  General Duties      17  

6.03

  Action Upon Instruction      17  

6.04

  No Duties Except as Specified      18  

6.05

  No Action Unless Specifically Authorized      19  

6.06

  Restrictions      19  

6.07

  Information to be Provided by the Owner Trustee      19   ARTICLE SEVEN
CONCERNING THE OWNER TRUSTEE      20  

7.01

  Acceptance of Trusts and Duties      20  

7.02

  Furnishing of Documents      21  

7.03

  Representations and Warranties      22  

7.04

  Reliance; Advice of Counsel      22  

7.05

  Not Acting in Individual Capacity      23  

7.06

  Owner Trustee Not Liable for Trust Certificates      23  

7.07

  Owner Trustee May Own Trust Certificates and Notes      23   ARTICLE EIGHT
COMPENSATION OF OWNER TRUSTEE      24  

8.01

  Owner Trustee’s Compensation and Indemnification      24   ARTICLE NINE
TERMINATION OF TRUST AGREEMENT      25  

9.01

  Termination of Trust Agreement      25  

9.02

  [Reserved]      26  

9.03

  Purchase of the 2017-B SUBI Certificate; Repayment of the Trust Certificates
     26   ARTICLE TEN SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES   
  26  

10.01

  Eligibility Requirements for Owner Trustee      26  

10.02

  Resignation or Removal of Owner Trustee      27  

10.03

  Successor Owner Trustee      27  

10.04

  Merger or Consolidation of Owner Trustee      28  

10.05

  Appointment of Co-Trustee or Separate Trustee      28   ARTICLE ELEVEN TAX
MATTERS      29  

11.01

  Tax and Accounting Characterization      29  

11.02

  Signature on Returns; Tax Matters Partner; Partnership Representative      30
 

11.03

  Tax Reporting      31   ARTICLE TWELVE MISCELLANEOUS      31  

12.01

  Supplements and Amendments      31  

12.02

  No Legal Title to Owner Trust Estate      32  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

12.03

  Limitations on Rights of Others      33  

12.04

  Notices      33  

12.05

  Severability      33  

12.06

  Counterparts      33  

12.07

  Successors and Assigns      34  

12.08

  No Petition      34  

12.09

  No Recourse      34  

12.10

  Headings      34  

12.11

  GOVERNING LAW      34  

12.12

  Trust Certificates Nonassessable and Fully Paid      34  

12.13

  Furnishing of Basic Documents      34  

EXHIBITS

Exhibit A – Form of Trust Certificate

Exhibit B – Form of Transferee Representation Letter

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT

This Amended and Restated Trust Agreement (this “Agreement”), dated as of
October 10, 2017, is between Nissan Auto Leasing LLC II, a Delaware limited
liability company (“NALL II”), as depositor (the “Depositor”), and Wilmington
Trust, National Association, a national banking association with trust powers
(“Wilmington Trust”), as trustee (the “Owner Trustee”).

WHEREAS, the parties hereto entered into a trust agreement, dated as of
September 22, 2017 (the “Initial Trust Agreement”) pursuant to which the Nissan
Auto Lease Trust 2017-B (the “Issuing Entity”) was created; and

WHEREAS, in connection with the issuance of the Notes, the parties hereto are
entering into this Agreement pursuant to which, among other things, the Initial
Trust Agreement will be amended and restated, and the Trust Certificates will be
issued.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

1.01 Definitions. Capitalized terms used herein that are not otherwise defined
shall have the respective meanings ascribed thereto in the Agreement of
Definitions, dated as of October 10, 2017, by and among the Issuing Entity, NILT
Trust, a Delaware statutory trust, as grantor and initial beneficiary (in such
capacity, the “Grantor” and the “UTI Beneficiary,” respectively),
Nissan-Infiniti LT, a Delaware statutory trust (the “Titling Trust”), Nissan
Motor Acceptance Corporation, a California corporation (“NMAC”), in its
individual capacity, as servicer and as administrative agent (in such capacity,
the “Servicer” and the “Administrative Agent,” respectively), NALL II, NILT,
Inc., a Delaware corporation, as trustee to the Titling Trust (the “Titling
Trustee”), Wilmington Trust, as Owner Trustee, Wilmington Trust Company, a
Delaware corporation with trust powers, as Delaware trustee (in such capacity,
the “Delaware Trustee”), U.S. Bank National Association, a national banking
association (“U.S. Bank”), as trust agent (in such capacity, the “Trust Agent”),
and U.S. Bank, as indenture trustee (in such capacity, the “Indenture Trustee”).

1.02 Interpretive Provisions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, (i) terms
used herein include, as appropriate, all genders and the plural as well as the
singular, (ii) references to words such as “herein,” “hereof” and the like shall
refer to this Agreement as a whole and not to any particular part, Article or
Section within this Agreement, (iii) references to an Article or Section such as
“Article Twelve” or “Section 12.01” shall refer to the applicable Article or
Section of this Agreement, (iv) the term “include” and all variations thereof
shall mean “include without limitation,” (v) the term “or” shall include
“and/or,” (vi) the term “proceeds” shall have the meaning ascribed to such term
in the UCC, (vii) references to Persons include their permitted

 

   1    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

successors and assigns, (viii) references to agreements and other contractual
instruments include all subsequent amendments, amendments and restatements and
supplements thereto or changes therein entered into in accordance with their
respective terms and not prohibited by this Agreement, except that references to
the SUBI Trust Agreement include only such items as related to the 2017-B SUBI
and the Titling Trust, (ix) references to laws include their amendments and
supplements, the rules and regulations thereunder and any successors thereto,
(x) references to this Agreement include all Exhibits hereto, (xi) the phrase
“Titling Trustee on behalf of the Trust,” or words of similar import, shall, to
the extent required to effectuate the appointment of any Co-Trustee pursuant to
the Titling Trust Agreement, be deemed to refer to the Trustee (or such
Co-Trustee) on behalf of the Titling Trust, and (xii) in the computation of a
period of time from a specified date to a later specified date, the word “from”
shall mean “from and including” and the words “to” and “until” shall mean “to
but excluding.”

ARTICLE TWO

ORGANIZATION

2.01 Name and Status. The trust created hereby shall be known as “Nissan Auto
Lease Trust 2017-B,” in which name the Issuing Entity may engage in activities
as permitted by the Basic Documents, make and execute contracts and other
instruments and sue and be sued, to the extent provided herein. It is the
intention of the parties hereto that the Issuing Entity shall be a statutory
trust under the Statutory Trust Statute, and that this Agreement shall
constitute the governing instrument of that statutory trust.

2.02 Office. The chief executive office and principal place of business of the
Issuing Entity shall be in care of the Owner Trustee, initially at the Owner
Corporate Trust Office and thereafter at such other address as the Owner Trustee
may designate by written notice to the Trust Certificateholders and the
Depositor.

2.03 Purposes and Powers.

(a) The purpose of the Issuing Entity is, and the Issuing Entity shall have the
power and authority and is authorized, to engage in the following activities:

(i) to issue the Notes pursuant to the Indenture and the Trust Certificates
pursuant to this Agreement;

(ii) to acquire the 2017-B SUBI Certificate from the Depositor and the other
property of the Owner Trust Estate in exchange for (A) the issuance of the Notes
to the Depositor, (B) certain capital contributions from the Depositor and
(C) the issuance of the Trust Certificate to the Depositor;

(iii) to pay interest on and principal of the Notes;

(iv) to assign, grant, transfer, pledge mortgage and convey the Owner Trust
Estate pursuant to the Indenture to the Indenture Trustee as security for the
Notes and to hold, manage and distribute to the Trust Certificateholders
pursuant to the terms of this Agreement any portion of the Owner Trust Estate
released from the Lien of, and remitted to the Issuing Entity pursuant to, the
Indenture;

 

   2    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(v) to enter into and perform its obligations under the Basic Documents to which
the Issuing Entity is a party;

(vi) to engage in other transactions, including entering into agreements, that
are necessary, suitable or convenient to accomplish the foregoing or that are
incidental thereto or connected therewith; and

(vii) subject to compliance with the Basic Documents, to engage in such other
activities as may be required in connection with conservation of the Owner Trust
Estate and the making of distributions to the Trust Certificateholders and the
Noteholders and in respect of amounts to be released to the Servicer, and the
Administrative Agent and third parties, if any.

(b) The Issuing Entity shall not engage in any activity other than in connection
with the foregoing or other than as required or authorized by the terms of this
Agreement or the other Basic Documents.

2.04 Appointment of Owner Trustee. The Depositor hereby appoints the Owner
Trustee as trustee of the Issuing Entity effective as of the date hereof, to
have all the rights, powers and duties set forth herein, and the Owner Trustee
hereby accepts such appointment.

2.05 Liability of the Trust Certificateholders. No Trust Certificateholder shall
have any personal liability for any liability or obligation of the Issuing
Entity, solely by reason of it being a Trust Certificateholder.

2.06 Initial Capital Contribution of Owner Trust Estate. The Owner Trustee
hereby acknowledges receipt from the Depositor in connection with the Initial
Trust Agreement of the sum of $1.00, which constituted the initial Owner Trust
Estate and shall be deposited in the Certificate Distribution Account. The
Depositor shall pay organizational expenses of the Issuing Entity as they may
arise or shall, upon the request of the Owner Trustee, promptly reimburse the
Owner Trustee for any such expenses paid by the Owner Trustee.

2.07 Declaration of Trust. The Owner Trustee hereby declares that it will hold
the Owner Trust Estate in trust upon and subject to the conditions set forth
herein for the sole purpose of conserving the Owner Trust Estate and collecting
and disbursing the periodic income therefrom for the use and benefit of the
Trust Certificateholders, who are intended to be “beneficial owners” within the
meaning of the Statutory Trust Statute, subject to the Lien of the Indenture
Trustee and the obligations of the Issuing Entity under the Basic
Documents.    Consistent with Section 11.01, it is the intention of the parties
hereto that, solely for income and franchise tax purposes, the Issuing Entity
shall be treated as a division or branch of the Trust Certificateholder.
Effective as of the date hereof, the Owner Trustee shall have all rights, powers
and duties set forth herein and to the extent not inconsistent herewith, under
the Statutory Trust Statute for the purpose and to the extent necessary to
accomplish the purpose of the Issuing Entity as set forth in Sections 2.03(a)
and 2.03(b). At the direction of the Depositor, the Owner Trustee caused to be
filed the Certificate of Trust pursuant to the Statutory Trust Statute, and the
Owner Trustee shall file or cause to be filed such amendments thereto as shall
be necessary or appropriate to satisfy the purposes of this Agreement and as
shall be consistent with the provisions hereof.

 

   3    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

2.08 Title to Issuing Entity Property. Legal title to the Owner Trust Estate
shall be vested at all times in the Issuing Entity as a separate legal entity.

2.09 Situs of Issuing Entity. The Issuing Entity shall be located in the State
of Delaware and shall be administered in the States of Delaware or New York. All
bank accounts maintained by the Owner Trustee on behalf of the Issuing Entity
shall be located in the States of Delaware or New York. The Issuing Entity shall
not have any employees in any state other than Delaware; provided, however, that
nothing herein shall restrict or prohibit the Owner Trustee from having
employees within or without the state of Delaware.

2.10 Representations and Warranties of the Depositor. The Depositor hereby
represents and warrants to the Owner Trustee as of the Closing Date that:

(a) Organization and Good Standing. The Depositor is a limited liability company
duly formed, validly existing, and in good standing under the laws of the State
of Delaware, and has the power and the authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted.

(b) Due Qualification. The Depositor is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications, except where the failure to have any such license, approval, or
qualification would not have a Material Adverse Effect on the Depositor.

(c) Power and Authority. The Depositor has the power and authority to execute
and deliver this Agreement and to carry out its terms, and the execution,
delivery and performance of this Agreement has been duly authorized by the
Depositor by all necessary action.

(d) Binding Obligation. This Agreement constitutes a legal, valid, and binding
obligation of the Depositor, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(e) No Violation. The execution, delivery, and performance by the Depositor of
this Agreement, the consummation of the transactions contemplated by this
Agreement, and the fulfillment of the terms hereof do not (A) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the limited liability
company agreement of the Depositor, (B) conflict with or breach any of the
material terms or provisions of, or constitute (with or without notice or lapse
of time) a default under, any indenture, agreement or other instrument to which
the Depositor is a party or by which it may be bound or any of its properties
are subject, (C) result in the creation or imposition of any Lien upon any of
its properties pursuant to the terms of any material indenture, agreement,

 

   4    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

or other instrument (other than as permitted by the Basic Documents), (D)
violate any law or, to the knowledge of the Depositor, any order, rule or
regulation applicable to it or its properties, or (E) contravene, violate, or
result in a default under any judgment, injunction, order, decree, or other
instrument of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or any of its properties; except, in the case of clauses (B),
(C), (D) and (E) of this Section 2.10(e), to the extent it would not reasonably
be likely to have a Material Adverse Effect on the Depositor.

(f) No Proceedings. There are no proceedings in which the Depositor has been
served or, to the knowledge of the Depositor, proceedings or investigations that
are pending or threatened, in each case against the Depositor, before any court,
regulatory body, administrative agency or other tribunal, or governmental
instrumentality (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Basic Document or (C) seeking any determination or ruling
that, in the reasonable judgment of the Depositor, would materially and
adversely affect the performance by the Depositor of its obligations under this
Agreement.

(g) Independent Manager. Notwithstanding anything to the contrary in the
certificate of formation or limited liability company agreement of the
Depositor, the Depositor shall ensure that at least one manager of the Depositor
shall be an Independent Manager.

2.11 Power of Attorney. Pursuant to the Trust Administration Agreement, the
Owner Trustee has authorized the Administrative Agent to perform certain of its
administrative duties hereunder, including duties with respect to the management
of the Owner Trust Estate, and in connection therewith hereby grants the
Administrative Agent its revocable power of attorney. Each Trust
Certificateholder by such Holder’s acceptance of any Trust Certificate or
beneficial interest therein, as the case may be, shall be deemed to have granted
power of attorney to the Administrative Agent for purposes of actions taken or
to be taken with respect to the Trust Certificates.

ARTICLE THREE

TRUST CERTIFICATES AND TRANSFER OF INTERESTS

3.01 Initial Ownership. Upon the formation of the Issuing Entity by the
contribution by the Depositor pursuant to Section 2.06 and until the issuance of
the Trust Certificates, the Depositor shall be sole beneficiary of the Issuing
Entity.

3.02 The Trust Certificates.

(a) The Trust Certificates shall be issued with an initial face amount equal to
the Initial Trust Certificate Balance, substantially in the form set forth in
Exhibit A, in minimum denominations of $250,000 and in integral multiples of
$1,000 in excess thereof; provided, that the final $256,036,234.59 distributed
to the Certificateholders under the Basic Documents shall be deemed to repay the
Certificate Balance in full and reduce the face amount of the Trust Certificates
to $0. Except for the issuance of the Trust Certificate to the Depositor, no
Trust Certificate may be sold, pledged, exchanged or otherwise transferred to
any Person except in accordance with Sections 3.04 and 3.10 and any attempted
sale, pledge, exchange or transfer (each referred to hereinafter as a
“transfer”) in violation of such Sections shall be null and void.

 

   5    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(b) The Trust Certificates may be printed, lithographed, typewritten,
mimeographed or otherwise produced, and may be executed on behalf of the Issuing
Entity by manual or facsimile signature of an Authenticating Agent. Trust
Certificates bearing the manual or facsimile signatures of individuals who were,
at the time when such signatures shall have been affixed, authorized to sign on
behalf of the Issuing Entity, shall be validly issued and entitled to the
benefits of this Agreement, notwithstanding that such individuals or any of them
shall have ceased to be so authorized prior to the authentication and delivery
of such Trust Certificates or did not hold such offices at the date of
authentication and delivery of such Trust Certificates.

If registration of a transfer of a Trust Certificate is permitted pursuant to
Section 3.04 and Section 3.10, the transferee of such Trust Certificate shall
become a Trust Certificateholder and shall be entitled to the rights and subject
to the obligations of a Trust Certificateholder hereunder, upon such
transferee’s acceptance of a Trust Certificate duly registered in such
transferee’s name pursuant to Section 3.04.

3.03 Authentication and Delivery of Trust Certificates. Concurrently with the
transfer of the 2017-B SUBI Certificate to the Issuing Entity, the Owner Trustee
shall cause to be executed on behalf of the Issuing Entity the Trust Certificate
in an aggregate principal amount equal to the Initial Trust Certificate Balance,
authenticated and delivered to or upon the written order of the Depositor, in
authorized denominations, evidencing the entire ownership of the Issuing Entity.
No Trust Certificate shall entitle its holder to any benefit under this
Agreement, or shall be valid for any purpose, unless there shall appear on such
Trust Certificate a certificate of authentication, substantially in the form set
forth in Exhibit A, executed by the Owner Trustee or its Authenticating Agent,
by manual or facsimile signature; and such authentication shall constitute
conclusive evidence, and the only evidence, that such Trust Certificate shall
have been duly authenticated and delivered hereunder. All Trust Certificates
shall be dated the date of their authentication. Upon issuance, execution and
delivery pursuant to the terms hereof, the Trust Certificates shall be entitled
to the benefits of this Agreement. Wilmington Trust shall be the initial
Authenticating Agent of the Owner Trustee hereunder, and all references herein
to authentication by the Owner Trustee shall be deemed to include the
Authenticating Agent.

3.04 Registration of Transfer and Exchange.

(a) The Certificate Registrar shall keep or cause to be kept, at the office or
agency maintained pursuant to Section 3.08, a register (the “Certificate
Register”), in which, subject to such reasonable regulations as it may
prescribe, the Certificate Registrar shall provide for the registration of Trust
Certificates and, if and to the extent transfers are permitted pursuant to
Section 3.04(b) and Section 3.10, the registration of transfers of Trust
Certificates. No transfer of a Trust Certificate shall be recognized except upon
registration of such transfer. Wilmington Trust is hereby appointed as the
initial Certificate Registrar. The Certificate Registrar hereby agrees to notify
the Paying Agent in writing of any changes to the Registered Holders of the
Trust Certificates. If the Certificate Registrar shall for any reason become
unable to act as Certificate Registrar, the Certificate Registrar shall give
prompt written notice to such effect to the Depositor, the Owner Trustee and the
Servicer. The Owner Trustee shall promptly appoint a successor, which shall be
another trust company or bank, and shall agree to act in accordance with the
provisions of this Agreement applicable to it as successor Certificate Registrar
under this Agreement.

 

   6    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(b) Each Trust Certificate shall bear a legend regarding transfers to the effect
of the legend on the form of Trust Certificate attached as Exhibit A hereto,
unless determined otherwise by the Servicer (as certified to the Certificate
Registrar in an Officer’s Certificate) consistent with applicable law.

If and to the extent transfers are permitted pursuant to Section 3.10, as a
condition to the registration of any transfer of a Trust Certificate, the
prospective transferee shall be required to represent in writing to the Owner
Trustee, the Depositor and the Certificate Registrar the following (except that
any restriction or requirement described below may be removed or modified if the
Depositor has received an opinion from a nationally recognized tax counsel
(which, for the avoidance of doubt, may rely on reasonable representations of
the applicable transferee or other applicable persons) that such restriction or
requirement is not necessary to conclude that any such transfer would not cause
any of the tax opinions that were rendered on the Closing Date to be inaccurate
if rendered as of the transfer date and will not cause a material adverse effect
on any Noteholder):

(i) It has neither acquired through nor will it transfer any Trust Certificate
it purchases (or any interest therein) through or cause any such Trust
Certificates (or any interest therein) to be traded or readily available on or
through (A) an “established securities market” within the meaning of
Section 7704(b)(1) of the Code, including, without limitation, an over-the
counter-market or an interdealer quotation system that regularly disseminates
firm buy or sell quotations, or (B) a “secondary market” (or the substantial
equivalent thereof) within the meaning of Section 7704(b)(2) of the Code.

(ii) It either (A) is not, and will not become, a partnership, Subchapter S
corporation, grantor trust or an entity disregarded as a separate entity from
any such entity for U.S. federal income tax purposes or (B) is such an entity,
but (x) none of the direct or indirect beneficial owners of any of the interests
in such transferee have allowed or caused, or will allow or cause, 50% or more
(or such other percentage as the Depositor may establish prior to the time of
such proposed transfer) of the value of such interests to be attributable to
such transferee’s ownership of Trust Certificates and (y) it is not and will not
be a principal purpose of the arrangement involving such entity’s beneficial
interest in any Trust Certificates to permit any partnership to satisfy the 100
partner limitation of Treasury Regulation Section 1.7704-1(h)(1)(ii) necessary
for such partnership not to be classified as a publicly traded partnership under
the Code.

(iii) It understands that no subsequent transfer of the Trust Certificates is
permitted unless (A) such transfer is of a Trust Certificate with a denomination
of at least $250,000 and (B) it causes its proposed transferee to provide the
Issuing Entity and the Certificate Registrar a letter substantially in the form
of Exhibit B hereto; provided, however, that any attempted transfer that would
either cause (1) the number of registered holders of Trust Certificates to
exceed 95 or (2) the number of holders of direct or indirect interests in the
Titling Trust to exceed 50, shall be a void transfer.

 

   7    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(iv) It understands that no transfer of a Trust Certificate (or interest
therein) is permitted (nor shall a Trust Certificate be so held) if (i) it
causes the Issuing Entity to be a Section 385 Controlled Partnership (i.e.,
80 percent or more of the Issuing Entity’s ownership interests are owned,
directly or indirectly, by one or more members of a Section 385 Expanded Group)
that has an expanded group partner (within the meaning of Treasury Regulation
section 1.385-3(g)(12)) which is a Domestic Corporation and (ii) either (x) a
member of such Section 385 Expanded Group owns any Notes or (y) a Section 385
Controlled Partnership of such Section 385 Expanded Group owns any Notes (in the
case of clause (x), unless such member, or in the case of clause (y), unless
each member of the Section 385 Expanded Group that is a partner in the
Section 385 Controlled Partnership, is a member of the consolidated group (as
described in Treasury Regulation section 1.1502-1(h)) which includes such
Domestic Corporation). It understands that no transfer of a Trust Certificate
(or interest therein) shall be permitted (nor shall a Trust Certificate be so
held) if (i) it results in the Issuing Entity becoming an entity disregarded as
separate from a Domestic Corporation for U.S. federal income tax purposes and
(ii) either (x) a member of a Section 385 Expanded Group that includes such
Domestic Corporation owns any Notes or (y) a Section 385 Controlled Partnership
of such Section 385 Expanded Group owns any Notes (in the case of clause (x),
unless such member, or in the case of clause (y), unless each member of the
Section 385 Expanded Group that is a partner in such Section 385 Controlled
Partnership) is a member of the consolidated group (as described in Treasury
Regulation section 1.1502-1(h)) which includes such Domestic Corporation). For
purposes of determining the Issuing Entity’s ownership interests in this
paragraph, any Restricted Notes shall be taken into account either as debt
interests or ownership interests based on whichever treatment, if any, would
result in the Issuing Entity being treated as a Section 385 Controlled
Partnership or a disregarded entity for purposes of applying this paragraph’s
restriction (it being understood that if the Restricted Notes are taken into
account as ownership interests for this purpose then the Restricted Notes are
not also considered Notes for the Note ownership restriction of this paragraph).

(v) It understands that the Opinion of Counsel to the Issuing Entity that the
Issuing Entity is not a publicly traded partnership taxable as a corporation is
dependent in part on the accuracy of the representations in paragraphs (i),
(ii), (iii) and (iv) above.

(vi) Prior to December 31, 2017 or such later date that subchapter C of chapter
63 of subtitle F of the Code as amended by the Bipartisan Budget Act of 2015
(the “Amended Partnership Audit Rules”) shall apply to the Issuing Entity,
(A) it shall provide to the Administrative Agent on behalf of the Issuing Entity
and the Depositor any further information required by the Issuing Entity to
comply with the Amended Partnership Audit Rules, including Section 6226(a) of
the Amended Partnership Audit Rules and (B) if it is not the beneficial owner of
a Trust Certificate, such beneficial owner shall provide to the Administrative
Agent on behalf of the Issuing Entity and the Depositor any further information
required by the Issuing Entity to comply with the

 

   8    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Amended Partnership Audit Rules, including Section 6226(a) of the Amended
Partnership Audit Rules and, to the extent the Issuing Entity determines such
appointment necessary for it to make an election under Section 6226(a) of the
Amended Partnership Audit Rules, hereby appoints the transferee as its agent for
purposes of receiving any notifications or information pursuant to the notice
requirements under Section 6226(a)(2) of the Amended Partnership Audit Rules.

If and to the extent transfers are permitted pursuant to Section 3.10, as a
condition to the registration of any transfer of a Trust Certificate, the
prospective transferee shall be required to represent in writing to the Owner
Trustee, the Depositor and the Certificate Registrar substantially in the form
of Exhibit B to the effect that: (i) such transferee is not a Non-U.S. Person,
(ii) such transferee is not a Benefit Plan Investor, and (iii) if such
transferee is a “governmental plan” (as defined in Section 3(32) of ERISA) or
any other plan that is subject to Similar Law, its acquisition, holding and
disposition of the Trust Certificates (or interest therein) will not result in a
violation of Similar Law and will not result in the assets of the Issuing Entity
being plan assets of such plan under Similar Law. A “Non-U.S. Person” means any
Person who is not (a) a citizen or resident of the United States who is a
natural person, (b) a corporation or partnership (or an entity treated as a
corporation or partnership) created or organized in or under the laws of the
United States or any state thereof, including the District of Columbia (unless,
in the case of a partnership, Treasury Regulations are adopted that provide
otherwise), (c) an estate, the income of which is subject to U.S. federal income
taxation, regardless of its source, (d) a trust, if a court within the United
States is able to exercise primary supervision over the administration of the
trust and one or more United States persons (as defined in the Code and Treasury
Regulations) have the authority to control all substantial decisions of the
trust; or (e) a trust that was in existence prior to August 20, 1996 and that,
under Treasury Regulations, is eligible to elect, and does validly elect, to be
treated as a United States person (as defined in the Code and Treasury
Regulations) despite not meeting the requirements of clause (d).

(c) By acceptance of any Trust Certificate, the related Trust Certificateholder
specifically agrees with and represents to the Depositor, the Issuing Entity and
Certificate Registrar that no transfer of such Trust Certificate shall be made
unless the registration requirements of the Securities Act and any applicable
state securities laws are complied with, or such transfer is exempt from the
registration requirements under the Securities Act.

(d) Upon surrender for registration of transfer or exchange of any Trust
Certificate at the office of the Certificate Registrar and upon compliance with
the provisions of this Agreement relating to such transfer or exchange the Owner
Trustee shall execute and shall, or shall cause the Authenticating Agent to,
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Trust Certificates in authorized denominations of a
like aggregate face amount dated the date of such authentication or the Trust
Certificates that the Trust Certificateholder making the exchange is entitled to
receive, as the case may be.

The Certificate Registrar shall require that every Trust Certificate presented
or surrendered for registration of transfer or exchange shall be accompanied by
a written instrument of transfer and accompanied by IRS Form W-9 or such other
form as may be reasonably required to establish such transferee’s complete
exemption from deduction or withholding (including backup withholding) of U.S.
federal income tax in form satisfactory to the Certificate Registrar duly
executed by the Trust Certificateholder or such Person’s attorney duly
authorized in writing.

 

   9    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

No service charge shall be made for any registration of transfer or exchange of
Trust Certificates, but the Owner Trustee or the Certificate Registrar may
require payment of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any registration of transfer or exchange of
Trust Certificates.

The Certificate Registrar shall cancel and retain or destroy, in accordance with
the Certificate Registrar’s retention policy then in effect, all Trust
Certificates surrendered for registration of transfer or exchange and shall upon
written request certify to the Depositor as to such retention or destruction.

(e) The provisions of this Section generally are intended, among other things,
to prevent the Issuing Entity from being characterized as a “publicly traded
partnership,” within the meaning of Section 7704 of the Code, in reliance on
Treasury Regulations Section 1.7704-1(e) and (h), and the Depositor shall take
such intent into account in determining whether or not to consent to any
proposed transfer of any Trust Certificate.

The preceding provisions of this Section notwithstanding, the Owner Trustee
shall not make and the Certificate Registrar shall not register any transfer or
exchange of Trust Certificates for a period of 15 days preceding the due date
for any payment with respect to the Trust Certificates.

3.05 Mutilated, Destroyed, Lost or Stolen Trust Certificates. If any mutilated
Trust Certificate is surrendered to the Certificate Registrar, or if the
Certificate Registrar receives evidence to its satisfaction of the destruction,
loss or theft of any Trust Certificate and there is delivered to the Certificate
Registrar and the Owner Trustee such security or indemnity as may be required by
them to save each of them harmless, then in the absence of notice that such
Trust Certificate has been transferred to a protected purchaser and provided
that the requirements of Section 8-405 of the UCC are met, the Owner Trustee on
behalf of the Issuing Entity shall execute and the Authenticating Agent shall
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Trust Certificate, a new Trust Certificate of like
tenor and denomination. In connection with the issuance of any new Trust
Certificate under this Section, the Owner Trustee or the Certificate Registrar
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith. Any duplicate
Trust Certificate issued pursuant to this Section shall constitute conclusive
evidence of an ownership interest in the Issuing Entity, as if originally
issued, whether or not the lost, stolen or destroyed Trust Certificate shall be
found at any time.

3.06 Persons Deemed Trust Certificateholders. Prior to due presentation of a
Trust Certificate for registration of transfer, the Owner Trustee, the
Certificate Registrar, any Paying Agent and any of their respective agents may
treat the Person in whose name any Trust Certificate is registered in the
Certificate Register as the owner of such Trust Certificate for the purpose of
receiving distributions pursuant to Section 5.02 and for all other purposes
whatsoever, and none of the Owner Trustee, the Certificate Registrar, any Paying
Agent or any of their respective agents shall be affected by any notice to the
contrary.

 

   10    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

3.07 Access to List of Trust Certificateholders’ Names and Addresses. The
Certificate Registrar shall furnish or cause to be furnished to the Owner
Trustee, the Servicer and the Depositor or the Indenture Trustee, as the case
may be, within 15 days after its receipt of a request therefor from the Owner
Trustee, the Servicer, the Depositor or the Indenture Trustee in writing, a
list, in such form as the requesting party may reasonably request, of the names
and addresses of the Trust Certificateholders as of the most recent Record Date.
If (i) two or more Trust Certificateholders or (ii) one or more Trust
Certificateholders evidencing not less than 25% of the Certificate Balance apply
in writing to the Owner Trustee, and such application states that the applicants
desire to communicate with other Trust Certificateholders with respect to their
rights under this Agreement or under the Trust Certificates and such application
is accompanied by a copy of the communication that such applicants propose to
transmit, then the Owner Trustee shall, within five Business Days after the
receipt of such application, afford such applicants access during normal
business hours to the current list of Trust Certificateholders. Each Trust
Certificateholder, by receiving and holding a Trust Certificate, shall be deemed
to have agreed not to hold any of the Depositor, the Owner Trustee, the
Indenture Trustee or the Servicer, as the case may be, accountable by reason of
the disclosure of its name and address, regardless of the source from which such
information was derived.

3.08 Maintenance of Office or Agency. The Owner Trustee shall maintain an office
or offices or agency or agencies where Trust Certificates may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Owner Trustee in respect of the Trust Certificates and the other Basic
Documents to which the Issuing Entity is a party may be served. The Owner
Trustee initially designates the Owner Corporate Trust Office as the office for
such purposes. The Owner Trustee shall give prompt written notice to the
Depositor and the other Trust Certificateholders of any change in the location
of the Certificate Register or any such office or agency.

3.09 Appointment of Paying Agent. The Paying Agent shall make distributions to
the Trust Certificateholders pursuant to Section 5.02, and shall report the
amounts of such distributions to the Owner Trustee. Any Paying Agent shall have
the revocable power to withdraw funds from the Certificate Distribution Account
for the purpose of making the distributions referred to above. The Paying Agent
initially shall be U.S. Bank. The Owner Trustee may revoke such power and remove
the Paying Agent if the Owner Trustee determines in its sole discretion that the
Paying Agent has failed to perform its obligations under this Agreement in any
material respect. Any co-paying agent chosen by the Depositor and acceptable to
the Owner Trustee shall also be a Paying Agent. Each Paying Agent may resign
upon 30 days’ written notice to the Owner Trustee. In the event that a Paying
Agent may no longer act as Paying Agent, the Owner Trustee shall appoint a
successor to act as Paying Agent (which shall be a bank or trust company). The
Owner Trustee shall cause such successor Paying Agent or any additional Paying
Agent appointed by the Owner Trustee to execute and deliver to the Owner Trustee
an instrument in which such successor Paying Agent or additional Paying Agent
shall agree with the Owner Trustee that as Paying Agent, such successor Paying
Agent or additional Paying Agent shall hold all sums, if any, held by it for
payment to the Trust Certificateholders in trust for the benefit of the Trust
Certificateholders entitled thereto until such sums are paid to the Trust
Certificateholders. The Paying Agent shall return all unclaimed funds to the
Owner Trustee and upon removal of a Paying Agent such Paying Agent shall also
return all funds in its possession to the Owner Trustee. The provisions of
Sections 7.01, 7.03, 7.04 and

 

   11    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

8.01 shall apply to the Owner Trustee also in its role as Paying Agent, for so
long as the Owner Trustee shall act as Paying Agent and, to the extent
applicable, to any other paying agent appointed hereunder. Any reference in this
Agreement to the Paying Agent shall include any co-paying agent unless the
context requires otherwise.

3.10 Ownership by the Depositor of Trust Certificates. The Depositor shall
receive on the Closing Date in accordance with Section 3.02 beneficial and
record ownership of Trust Certificates representing 100% of the Certificate
Balance. Notwithstanding any other provision of this Agreement to the contrary,
the Depositor may not transfer any Trust Certificate prior to payment in full of
the Notes unless the Rating Agency Condition has been satisfied with respect to
such transfer.

ARTICLE FOUR

ACTIONS BY OWNER TRUSTEE OR TRUST CERTIFICATEHOLDERS

4.01 Prior Notice to Trust Certificateholders With Respect to Certain Matters.
Subject to the provisions and limitations of Section 4.04, with respect to the
following matters, the Owner Trustee shall not take action unless (i) the Owner
Trustee has notified the Trust Certificateholders in writing of the proposed
action (or such shorter period as shall be agreed to in writing by all Trust
Certificateholders) at least 30 days before the taking of such action and
(ii) the Owner Trustee has not received written notification from Trust
Certificateholders representing at least 25% of the Certificate Balance prior to
the 30th day after such notice is given that such Trust Certificateholders have
withheld consent or provided alternative direction:

(a) the initiation of any claim or lawsuit by the Issuing Entity or the
settlement or compromise of any action, claim or lawsuit involving the Issuing
Entity (other than an action brought by the Servicer on behalf of the Titling
Trust and Persons having interests in the 2017-B SUBI Certificate to collect
amounts owed under a 2017-B Lease or 2017-B Vehicle);

(b) the amendment to the Certificate of Trust (unless such amendment is required
to be filed under the Statutory Trust Statute);

(c) the amendment of the Indenture in circumstances where the consent of the
Trust Certificateholder is required and such consent has not been granted;

(d) the amendment of any Basic Document other than pursuant to, and in
accordance with, the amendment provision set forth in such Basic Document; or

(e) the appointment of a successor Owner Trustee or successor Indenture Trustee.

4.02 Action by Trust Certificateholders With Respect to Certain Matters.

(a) Except as set forth in Section 4.02(b) and subject to the provisions and
limitations of Section 4.04, to the extent the Issuing Entity is deemed to be
the Holder of the 2017-B SUBI Certificate pursuant to the SUBI Trust Agreement,
the Issuing Entity shall take such actions as directed in writing by Trust
Certificateholders holding Trust Certificates evidencing an interest of at least
50% of the outstanding Certificate Balance.

 

   12    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(b) The Owner Trustee shall not have the power, except upon the direction of the
Trust Certificateholders, to (a) remove the Administrative Agent pursuant to
Section 1.09 of the Trust Administration Agreement, (b) appoint a successor
Administrative Agent pursuant to Section 1.09 of the Trust Administration
Agreement, (c) remove the Servicer pursuant to Section 8.12(c) of the 2017-B
Servicing Supplement or (d) except as expressly provided in the Basic Documents,
sell the 2017-B SUBI Certificate after the termination of the Indenture. The
Owner Trustee shall take the actions referred to in the preceding sentence only
upon written instructions signed by the authorized representative of 100% of the
Trust Certificateholders.

4.03 Action by Owner Trustee With Respect to Bankruptcy. The Owner Trustee shall
not have the power to commence a voluntary proceeding in bankruptcy relating to
the Issuing Entity without the unanimous prior approval of all Trust
Certificateholders (including the board of managers of the Depositor (including
the Independent Managers, as such term is defined in the Depositor’s limited
liability company agreement) and the delivery to the Owner Trustee of a written
certification by each Trust Certificateholder that such Trust Certificateholder
reasonably believes that the Issuing Entity is insolvent.

4.04 Restrictions on Trust Certificateholders’ Power. The Trust
Certificateholders shall not direct the Owner Trustee to take or refrain from
taking any action if such action or inaction would be contrary to any obligation
of the Issuing Entity or the Owner Trustee under this Agreement or any of the
other Basic Documents or would be contrary to the purpose of the Issuing Entity
as set forth in Section 2.03, nor shall the Owner Trustee be obligated to follow
any such direction, if given.

4.05 Majority Control. Except as expressly provided herein, any action that may
be taken by the Trust Certificateholders under this Agreement may be taken by
the Trust Certificateholders holding not less than a Majority Interest of the
Trust Certificates. Except as expressly provided herein, any written notice of
the Trust Certificateholders delivered pursuant to this Agreement shall be
effective if signed by Trust Certificateholders holding not less than a Majority
Interest of the Trust Certificates at the time of delivery of such notice.

ARTICLE FIVE

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

5.01 Establishment of Certificate Distribution Account and Reserve Account.

(a) The Owner Trustee, for the benefit of the Trust Certificateholders, shall
establish and maintain, or cause to be established and maintained, at the
direction of the Depositor, an Eligible Account with and in the name of the
Owner Trustee which shall be designated the “Certificate Distribution Account.”
The Owner Trustee and the Depositor hereby authorize and direct U.S. Bank to
establish the Certificate Distribution Account for the benefit of the Owner
Trustee. The Certificate Distribution Account shall be held in trust for the
benefit of the Trust Certificateholders and shall bear a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Trust Certificateholders.

 

   13    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

The Owner Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Certificate Distribution Account and in all
proceeds thereof. Except as otherwise provided herein, the Certificate
Distribution Account shall be under the sole dominion and control of the Owner
Trustee for the benefit of the Trust Certificateholders. If at any time the
Certificate Distribution Account ceases to be an Eligible Account or if the
majority of Trust Certificateholders, in their sole discretion, notify the Owner
Trustee in writing that the Certificate Distribution Account should be moved,
then the Owner Trustee (or the Depositor on behalf of the Owner Trustee, if the
Certificate Distribution Account is not then held by the Owner Trustee or an
Affiliate thereof) shall, within ten Business Days following notification of
such occurrence (or such longer period, not to exceed 30 calendar days, as to
which the Rating Agency Condition is satisfied), establish a new Certificate
Distribution Account as an Eligible Account at a depository institution or trust
company selected by a majority of the Trust Certificateholders and shall
transfer any cash or investments to such new Certificate Distribution Account.

(b) The Servicer, on behalf of the Issuing Entity, shall establish and maintain
an Eligible Account (initially at U.S. Bank) in the name of the Indenture
Trustee until the Outstanding Amount is reduced to zero, and thereafter, in the
name of the Owner Trustee, which is designated as the “Reserve Account.” The
Reserve Account shall be held for the benefit of the Securityholders, and shall
bear a designation clearly indicating that the funds on deposit therein are held
for the benefit of the Securityholders.

The Reserve Account shall be under the sole dominion and control of the
Indenture Trustee until the Outstanding Amount of Notes has been reduced to zero
and thereafter under the sole dominion and control of the Issuing Entity. On the
Closing Date, the Depositor will use the net proceeds of the sale of the Notes
and the Trust Certificates to make a capital contribution to the Issuing Entity,
which the Issuing Entity shall use to cause the Initial Deposit Amount to be
deposited into the Reserve Account. All deposits to and withdrawals from the
Reserve Account shall be made only upon the terms and conditions of the Basic
Documents.

(c) The Issuing Entity shall take or cause to be taken such further actions, to
execute, deliver and file or cause to be executed, delivered and filed such
further documents and instruments (including, without limitation, any UCC
financing statements) as may be determined to be reasonably necessary by the
Administrative Agent on behalf of the Issuing Entity, in order to perfect the
interests created by Section 5.01(b) and otherwise fully effectuate the
purposes, terms and conditions of this Section. The Issuing Entity (or
Administrative Agent on behalf of the Issuing Entity) shall:

(i) promptly execute, deliver and file any financing statements, amendments,
continuation statements, assignments, certificates and other documents with
respect to such interests and perform all such other acts as may be necessary in
order to perfect or to maintain the perfection of its securities interest in the
Reserve Account; and

(ii) make the necessary filings of financing statements or amendments thereto
within five days after the occurrence of any of the following (and promptly
notify the Owner Trustee of each such filing): (A) any change in the Depositor’s
corporate name or any trade name, (B) any change in the location of is chief
executive office or principal place of business or (C) any merger or
consolidation or other change in its identity or corporate structure.

 

   14    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

5.02 Application of Issuing Entity Funds.

(a) On each Payment Date, the Paying Agent (or the Owner Trustee, if there is no
Paying Agent) shall distribute, to the extent of funds available, the amount on
deposit in the Certificate Distribution Account (after giving effect to all
deposits to the Certificate Distribution Account on such date), (i) first, if
all Classes of Notes have been paid in full, for the payment of principal of the
Trust Certificates on such Payment Date, pro rata to the Trust
Certificateholders of record at the close of business on the Record Date with
respect to such Payment Date until the Certificate Balance is zero and
(ii) second, any remaining amounts to the Trust Certificateholders.

(b) On or after the date on which the Outstanding Amount of the Notes has been
reduced to zero, pursuant to the Indenture, dominion and control over the
Reserve Account shall be transferred to the Owner Trustee. On each Payment Date
thereafter, all amounts distributable to the Trust Certificateholders shall be
distributed by the Paying Agent in the order and priority set forth in
Section 8.04(a) of the Indenture and the Owner Trustee and the Paying Agent
shall comply with Sections 8.04(d) and 8.05(a) of the Indenture.

On the Payment Date on which the Certificate Balance has been reduced to zero,
the Owner Trustee shall release to the Trust Certificateholder, as beneficial
owner of the Issuing Entity, without recourse, representation or warranty
(except as set forth in Section 7.03), all of the Issuing Entity’s right, title,
and interest in, to and under the Reserve Account Property and all other
remaining assets of the Issuing Entity.

(c) If requested by the Trust Certificateholder, for any Payment Date, the Owner
Trustee shall send to each Trust Certificateholder a copy of the Payment Date
Certificate delivered pursuant to Section 8.03 of the Indenture.

(d) If any withholding tax is imposed on the Issuing Entity’s payment (or, if
the Issuing Entity is treated as a partnership for U.S. federal income tax
purposes, allocations of income) to a Trust Certificateholder, such tax shall
reduce the amount otherwise distributable to such Trust Certificateholder in
accordance with this Section. The Owner Trustee is hereby authorized and
directed to retain from amounts otherwise distributable to such Trust
Certificateholders, sufficient funds for the payment of any withholding tax that
is legally owed by the Issuing Entity (but such authorization shall not prevent
the Owner Trustee from contesting any such tax in appropriate proceedings, and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings). The amount of any withholding tax imposed with respect to a
Trust Certificateholder shall be treated as cash distributed to such Trust
Certificateholders, at the time it is withheld by the Issuing Entity for
remittance to the appropriate taxing authority. If the Owner Trustee determines
that there is a possibility that withholding tax is payable with respect to a
distribution (such as any distribution to a “non-U.S. person” (as defined in
Section 7701(a)(30) of the Code)), the Owner Trustee may in its sole discretion
withhold such amounts in accordance with this Section. If a Trust
Certificateholder wishes to apply for a refund of any such withholding tax, the
Owner Trustee shall reasonably cooperate with such Trust Certificateholder in
making such claim so long as such Trust Certificateholder agrees to reimburse
the Owner Trustee for any out-of-pocket expenses incurred.

 

   15    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(e) Subject to Section 6.07 of the Indenture and 8.01 hereof, as the case may
be, neither the Indenture Trustee nor the Owner Trustee, as the case may be,
shall in any way be held liable by reason of any insufficiency in the Reserve
Account resulting from any loss on any Permitted Investment included therein,
except for losses attributable to the Indenture Trustee’s or the Owner
Trustee’s, as the case may be, failure to make payments on any such Permitted
Investments issued by the Indenture Trustee or the Owner Trustee, as the case
may be, in its commercial capacity as principal obligor and not as trustee, in
accordance with their terms.

5.03 Method of Payment. Subject to Section 9.01(c) respecting the final payment
upon retirement of the Trust Certificates, distributions required to be made to
Trust Certificateholders on any Payment Date shall be made to each Trust
Certificateholder of record on the related Record Date by check mailed to such
Trust Certificateholder at the address of such holder appearing on the
Certificate Register, except that a Trust Certificateholder having original
denominations aggregating at least $1 million may request payment by wire
transfer of funds pursuant to written instructions delivered to the Owner
Trustee at least five Business Days prior to the Record Date. Notwithstanding
the foregoing, the final payment on the Trust Certificates shall be made only
upon presentation and surrender of such Trust Certificates at the office or
agency specified in the notice of final payment to the Trust Certificateholders
delivered pursuant to Section 9.01(c).

5.04 Duties of Depositor on Behalf of Issuing Entity. On behalf of the Issuing
Entity, the Depositor shall prepare or cause the Servicer to prepare and, after
execution by the Issuing Entity, file with the Commission and any applicable
state agencies all documents required to be filed by the Issuing Entity on a
periodic basis with the Commission and any applicable state agencies (including
any summaries thereof required by rules and regulations prescribed thereby), and
transmit such summaries to the Noteholders, pursuant to Section 7.03 of the
Indenture.

ARTICLE SIX

AUTHORITY AND DUTIES OF OWNER TRUSTEE

6.01 General Authority. The Owner Trustee shall administer the Issuing Entity in
the interest of the Trust Certificateholders, subject to the Lien of the
Indenture Trustee, in accordance with the Basic Documents. Subject to the
provisions and limitations of Sections 2.03 and 2.07, the Owner Trustee is
authorized and directed to execute and deliver on behalf of the Issuing Entity
the Basic Documents to which the Issuing Entity is to be a party and each
certificate or other document attached as an exhibit to or contemplated by the
Basic Documents to which the Issuing Entity is to be a party, in each case in
such form as the Depositor shall approve as evidenced conclusively by the Owner
Trustee’s execution thereof and the Depositor’s execution of this Agreement, and
on behalf of the Issuing Entity, to direct the Indenture Trustee to authenticate
and deliver Class A-1 Notes in the aggregate principal amount of $158,000,000,
Class A-2a Notes in the aggregate principal amount of $372,000,000, Class A-2b
Notes in the aggregate principal amount of $248,000,000, Class A-3 Notes in the
aggregate principal amount

 

   16    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

of $370,000,000, and Class A-4 Notes in the aggregate principal amount of
$102,000,000. In addition to the foregoing, the Owner Trustee is authorized to
take all actions required of the Issuing Entity pursuant to the Basic Documents.
The Owner Trustee is further authorized from time to time to take such action on
behalf of the Issuing Entity as is permitted by the Basic Documents and that the
Servicer or the Administrative Agent recommends with respect to the Basic
Documents, except to the extent this Agreement expressly requires the consent of
the Trust Certificateholders for such action.

6.02 General Duties. Subject to the provisions and limitations of Sections 2.03
and 2.07, it shall be the duty of the Owner Trustee to discharge or cause to be
discharged all of its responsibilities pursuant to the terms of the Basic
Documents to which the Issuing Entity is a party and to administer the Issuing
Entity in the interest of the Trust Certificateholders, subject to the Lien of
the Indenture Trustee and in accordance with the provisions of the Basic
Documents. Notwithstanding the foregoing, the Owner Trustee shall be deemed to
have discharged its duties and responsibilities hereunder and under the other
Basic Documents to the extent the Administrative Agent has agreed in the Trust
Administration Agreement to perform any act or to discharge any duty of the
Issuing Entity or the Owner Trustee hereunder or under any other Basic Document,
and the Owner Trustee shall not be held liable for the default or failure of the
Administrative Agent to carry out its obligations under the Trust Administration
Agreement.

6.03 Action Upon Instruction.

(a) Subject to Article Four and in accordance with the terms of the Basic
Documents, the Depositor may by written instruction direct the Owner Trustee in
the administration of the Issuing Entity subject to, and in accordance with, the
terms of the Basic Documents. The Owner Trustee, upon receipt of all
resolutions, certificates, statements, opinions, reports, documents, orders or
other instruments furnished to the Owner Trustee that shall be specifically
required to be furnished pursuant to any provision of this Agreement, shall
examine them to determine whether they conform on their face to the requirements
of this Agreement.

(b) The Owner Trustee shall not be required to take any action hereunder or
under any other Basic Document if the Owner Trustee shall have reasonably
determined, or shall have been advised by counsel, that such action is likely to
result in liability (unless provided adequate indemnity) on the part of the
Owner Trustee, is contrary to the terms hereof or of any other Basic Document or
is otherwise contrary to law or any obligation of the Owner Trustee or the
Issuing Entity.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any other
Basic Document, the Owner Trustee shall promptly give notice (in such form as
shall be appropriate under the circumstances) to the Trust Certificateholders
requesting instruction as to the course of action to be adopted, and to the
extent the Owner Trustee acts in good faith in accordance with any written
instruction of Trust Certificateholders holding not less than a Majority
Interest of the Trust Certificates, the Owner Trustee shall not be liable on
account of such action to any Person. If the Owner Trustee shall not have
received appropriate instruction within ten days of such notice (or within such
shorter period of time as reasonably may be specified in such notice as may be
necessary under the circumstances), it may, but shall be under no duty to, take
or refrain from taking such action not inconsistent with this Agreement or the
other Basic Documents as it shall deem to be in the best interests of the Trust
Certificateholders, and shall have no liability to any Person for such action or
inaction.

 

   17    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(d) If the Owner Trustee is unsure as to the application of any provision of
this Agreement or any other Basic Document or any such provision is ambiguous as
to its application, or is, or appears to be, in conflict with any other
applicable provision, or in the event that this Agreement or any other Basic
Document permits any determination by the Owner Trustee or is silent or is
incomplete as to the course of action the Owner Trustee is required to take with
respect to a particular set of facts, the Owner Trustee may give notice (in such
form as shall be appropriate under the circumstances) to the Trust
Certificateholders requesting instruction and, to the extent the Owner Trustee
acts or refrains from acting in good faith in accordance with any such
instruction received from Trust Certificateholders holding not less than a
Majority Interest of the Trust Certificates and in accordance with Sections 6.04
and 6.05, the Owner Trustee shall not be liable, on account of such action or
inaction, to any Person. If the Owner Trustee shall not have received
appropriate instruction within ten days of such notice (or within such shorter
period of time as reasonably may be specified in such notice or as may be
necessary under the circumstances) it may, but shall be under no duty to, take
or refrain from taking such action, not inconsistent with this Agreement or the
other Basic Documents, as it shall deem to be in the best interests of the Trust
Certificateholders, and shall have no liability to any Person for such action or
inaction.

(e) Notwithstanding the foregoing, the right of the Depositor or the Trust
Certificateholders to take any action affecting the Owner Trust Estate shall be
subject to the rights of the Indenture Trustee under the Indenture.

6.04 No Duties Except as Specified. The Owner Trustee shall not be required to
perform any of the obligations of the Issuing Entity under this Agreement or the
other Basic Documents that are required to be performed by (i) the Servicer
under the Servicing Agreement or the 2017-B SUBI Supplement, (ii) the Depositor
under this Agreement, the Servicing Agreement, the Indenture or the SUBI
Certificate Transfer Agreement, (iii) the Administrative Agent under the Trust
Administration Agreement, (iv) the Asset Representation Reviewer under the Asset
Representation Review Agreement, or (v) the Indenture Trustee under the
Indenture. The Owner Trustee shall not have any duty or obligation to manage,
make any payment with respect to, register, record, sell, dispose of or
otherwise deal with the Owner Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Issuing Entity is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.03; and no implied duties or obligations
shall be read into this Agreement or any other Basic Document against the Owner
Trustee. The Owner Trustee shall have no responsibility for filing any financing
or continuation statement in any public office at any time or to otherwise
perfect or maintain the perfection of any ownership or security interest in the
Owner Trust Estate or to record this Agreement or any other Basic Document.
Notwithstanding anything to the contrary herein or in any Basic Document,
neither the Owner Trustee, the Indenture Trustee, the Titling Trustee nor the
Trust Agent shall be required to execute, deliver or certify on behalf of the
Issuing Entity or any other person any filings, certificates, affidavits or
other instruments required under the Sarbanes-Oxley Act of 2002, to the extent
permitted by

 

   18    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

applicable law. The Owner Trustee nevertheless agrees that it will, at its own
cost and expense, promptly take all action as may be necessary to discharge any
Liens (other than the Lien of the Indenture) on any part of the Owner Trust
Estate that result from actions by or claims against the Owner Trustee in its
individual capacity that are not related to the ownership or the administration
of the Owner Trust Estate. The Owner Trustee shall have no duty to monitor or
investigate the accuracy of any of NMAC’s or the Servicer’s representations,
warranties or covenants in the Servicing Agreement or the other Basic Documents
or to determine whether any breach of NMAC’s or the Servicer’s representation,
warranties or covenants adversely affects any Securityholder.

6.05 No Action Unless Specifically Authorized. The Owner Trustee shall not
manage, control, use, sell, dispose of or otherwise deal with any part of the
Owner Trust Estate except in accordance with (i) the powers granted to and the
authority conferred upon the Owner Trustee pursuant to this Agreement, (ii) the
other Basic Documents to which the Issuing Entity or the Owner Trustee is a
party and (iii) any document or instruction delivered to the Owner Trustee
pursuant to Section 6.03. In particular, the Owner Trustee shall not transfer,
sell, pledge, assign or convey the 2017-B SUBI Certificate, except as
specifically required or permitted by the Basic Documents.

6.06 Restrictions. The Owner Trustee shall not take any action (i) that is
contrary to the purposes of the Issuing Entity set forth in Section 2.03 or
(ii) that, to the actual knowledge of the Owner Trustee, would (a) affect the
treatment of the Notes as debt for federal income tax purposes, (b) be deemed to
cause a taxable exchange of the Notes for U.S. federal income tax purposes or
(c) cause the Issuing Entity, the Depositor or the Titling Trust or any portion
thereof to be taxable as an association (or publicly traded partnership) taxable
as a corporation for U.S. federal or state income or franchise tax purposes. The
Trust Certificateholders and the Depositor shall not direct the Owner Trustee to
take action that would violate the provisions of this Section. Notwithstanding
anything herein to the contrary, the Depositor, the Servicer, the Asset
Representation Reviewer and their respective Affiliates may maintain normal
commercial banking relationships with the Owner Trustee and its Affiliates.

6.07 Information to be Provided by the Owner Trustee. The Owner Trustee shall
provide the Issuing Entity and the Servicer (each, a “Nissan Party” and
collectively the “Nissan Parties”) with (i) notification, as soon as practicable
and in any event within ten Business Days, of all demands communicated to a
Responsible Officer of the Owner Trustee for the repurchase or replacement of
any Receivable pursuant to Section 8.02 of the 2017-B Servicing Supplement, and
(ii) promptly upon the receipt of a written request by a Nissan Party, any other
information in its possession reasonably requested by a Nissan Party to
facilitate compliance by the Nissan Parties with Rule 15Ga-1 under the Exchange
Act and Items 1104(e) and 1121(c) of Regulation AB. In no event shall the Owner
Trustee be deemed to be a “securitizer” as defined in Section 15G(a) of the
Exchange Act, nor shall it have any responsibility for making any filing
required to be made by a securitizer under the Exchange Act or Regulation AB.

 

   19    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

ARTICLE SEVEN

CONCERNING THE OWNER TRUSTEE

7.01 Acceptance of Trusts and Duties. The Owner Trustee accepts the trusts
hereby created and agrees to perform its duties hereunder with respect to such
trusts but only upon the terms of this Agreement. The Owner Trustee also agrees
to disburse all monies actually received by it constituting part of the Owner
Trust Estate upon the terms of the Basic Documents to which the Issuing Entity
or the Owner Trustee is a party. The Owner Trustee shall not be answerable or
accountable hereunder or under any other Basic Document under any circumstances,
except (i) for its own willful misconduct, bad faith or negligence or (ii) in
the case of the inaccuracy of any representation or warranty contained in
Section 7.03 made by the Owner Trustee. In addition:

(a) the Owner Trustee shall not be liable for any error in judgment of an
officer of the Owner Trustee made in good faith, unless it is proved that such
officer was negligent in ascertaining the facts;

(b) the Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with the instructions of any Trust
Certificateholder, the Depositor, the Indenture Trustee, the Administrative
Agent, the Asset Representation Reviewer or the Servicer;

(c) no provision of this Agreement or any other Basic Document shall require the
Owner Trustee to expend or risk funds or otherwise incur any financial liability
in the performance of any of its rights or powers hereunder or under any other
Basic Document if the Owner Trustee shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured or provided to it;

(d) under no circumstances shall the Owner Trustee be liable for indebtedness
evidenced by or arising under any of the Basic Documents, including the
principal of and interest on the Notes or the principal of the Trust
Certificates;

(e) the Owner Trustee shall not be responsible for or in respect of the validity
or sufficiency of this Agreement or for the due execution hereof by the
Depositor or for the form, character, genuineness, sufficiency, value or
validity of any of the Owner Trust Estate or for or in respect of the validity
or sufficiency of the other Basic Documents, other than the execution of and the
certificate of authentication on the Trust Certificates, and the Owner Trustee
shall in no event be deemed to have assumed or incurred any liability, duty or
obligation to any Securityholder or any third party dealing with the Issuing
Entity or the Owner Trust Estate, other than as expressly provided for herein
and in the other Basic Documents;

(f) the Owner Trustee shall not be liable for the default or misconduct of the
Servicer, the Asset Representation Reviewer, the Administrative Agent, the
Depositor or the Indenture Trustee under any of the Basic Documents or
otherwise, and the Owner Trustee shall have no obligation or liability to
perform the obligations of the Issuing Entity or the Depositor under this
Agreement or the Basic Documents that are required to be performed by the
Servicer under the Servicing Agreement or the SUBI Trust Agreement, the
Administrative Agent under the Trust Administration Agreement or the Indenture
Trustee under the Indenture or the Asset Representation Reviewer under the Asset
Representation Review Agreement;

 

   20    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(g) the Owner Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Agreement, or to institute, conduct or defend any
litigation under this Agreement or otherwise or in relation to this Agreement or
any other Basic Document, at the request, order or direction of any Trust
Certificateholder unless such Trust Certificateholder have offered to the Owner
Trustee security or indemnity satisfactory to it against the Expenses that may
be incurred by the Owner Trustee therein or thereby; the right of the Owner
Trustee to perform any discretionary act enumerated in this Agreement or in any
other Basic Document shall not be construed as a duty, and the Owner Trustee
shall not be answerable for other than its bad faith, negligence or willful
misconduct in the performance of any such act;

(h) No provision of the Basic Documents shall be deemed to impose any duty or
obligation on the Owner Trustee or take or omit to take any action, suffer any
action to be taken or omitted, in the performance of its duties, or to exercise
any right or power hereunder, to the extent that taking or omitting to take such
action or suffering such action to be taken or omitted would, in the judgment of
the Owner Trustee, expose it to liability or violate applicable law binding upon
it (which determination may be based on an Opinion of Counsel);

(i) The Owner Trustee shall not be deemed to have knowledge of any breach of any
representation or warranty, or other event unless the Owner Trustee has received
written notice thereof in accordance with the provisions of this Agreement. For
the avoidance of doubt, receipt by the Owner Trustee of a Review Report shall
not constitute actual knowledge of any breach of a representation or warranty;

(j) the Owner Trustee shall not be personally liable for (x) special, indirect,
consequential or punitive damages, however styled, including, without
limitation, lost profits, (y) the acts or omissions of any nominee,
correspondent, clearing agency or securities depository through which it holds
the Trust’s securities or assets or (z) any losses due to forces beyond the
reasonable control of the Owner Trustee, including, without limitation, strikes,
work stoppages, acts of war or terrorism, insurrection, revolution, nuclear or
natural catastrophes or acts of God and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; and

(k) the Owner Trustee shall not be obligated to monitor, supervise or enforce
the performance of the Depositor or NMAC under the Basic Documents, except as
otherwise expressly specified herein and in the other Basic Documents.

7.02 Furnishing of Documents. The Owner Trustee shall furnish to any Trust
Certificateholder promptly upon receipt of a written request therefor (at the
expense of the Trust Certificateholder), duplicates or copies of all reports,
notices, requests, demands, certificates and any other instruments furnished to
the Owner Trustee under the Basic Documents provided, however, the Owner Trustee
may require such Trust Certificateholder to deliver the Owner Trustee a
nondisclosure agreement in a form satisfactory to the Owner Trustee with respect
to the information contained in any such requested document; provided further,
however, that no such nondisclosure agreement shall be required for any lists of
Trust Certificateholders requested to be furnished pursuant to this Agreement or
any documents that are publicly available.

 

   21    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

7.03 Representations and Warranties. The Owner Trustee hereby represents and
warrants to the Depositor and the Trust Certificateholders, that:

(a) It is a national banking association with trust powers duly organized and
validly existing in good standing under the laws of the United States of
America. It has all requisite power, right and authority to execute, deliver and
perform its obligations under this Agreement.

(b) It has taken all action necessary to authorize the execution and delivery by
it of this Agreement and each other Basic Document to which it is a party, and
this Agreement and each other Basic Document to which it is a party will be
executed and delivered by one of its officers who is duly authorized to execute
and deliver this Agreement and each other Basic Document to which it is a party
on its behalf.

(c) Neither the execution nor the delivery by it of this Agreement and each
other Basic Document to which it is a party, nor the consummation by it of the
transactions contemplated hereby or thereby nor compliance by it with any of the
terms or provisions hereof or thereof will contravene any federal or Delaware
law, governmental rule or regulation governing the banking or trust powers of
the Owner Trustee or any judgment or order binding on it, or constitute any
default under its charter documents or bylaws or any indenture, mortgage,
contract, agreement or instrument to which it is a party or by which any of its
properties may be bound or result in the creation or imposition of any Lien,
charge or encumbrance on the Owner Trust Estate resulting from actions by or
claims against the Owner Trustee individually that are unrelated to this
Agreement or the other Basic Documents.

(d) This Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding agreement of it, enforceable against the Owner
Trustee in accordance with its terms, except as enforceability may be limited by
bankruptcy, liquidation, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

(e) It is authorized to exercise trust powers in the State of Delaware as and to
the extent contemplated herein or has appointed a Delaware trustee that is so
authorized and it has a principal place of business in the state of Delaware or
has appointed a Delaware trustee that has such a principal place of business.

7.04 Reliance; Advice of Counsel.

(a) The Owner Trustee may rely upon, shall be protected in relying upon and
shall incur no liability to anyone in acting or refraining from acting upon, any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Owner
Trustee may accept a certified copy of a board resolution or documents of any
other governing body of any corporate party as conclusive evidence that such
board resolution or other document has been duly adopted by such body and that
the same is in full force and effect. As to any fact or matter the method of the
determination of which is not specifically prescribed herein, the Owner Trustee
may for all purposes hereof rely on a certificate, signed by the president, any
vice president, the treasurer, any assistant treasurer or any other authorized
officers of the relevant party as to such fact or matter, and such certificate
shall constitute full protection to the Owner Trustee for any action taken or
omitted to be taken by it in good faith in reliance thereon.

 

   22    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement and the other
Basic Documents, the Owner Trustee (i) may act directly or through its agents or
attorneys pursuant to agreements entered into with any of them, and the Owner
Trustee shall not be liable for the conduct or misconduct of such agents or
attorneys if such agents or attorneys shall have been selected by the Owner
Trustee with reasonable care and (ii) may consult with counsel, accountants and
other skilled Persons to be selected with reasonable care and employed by it.
The Owner Trustee shall not be liable for anything done, suffered or omitted in
good faith by it in accordance with the opinion or advice of any such counsel,
accountants or other such Persons and not, to the actual knowledge of the Owner
Trustee, contrary to this Agreement or any other Basic Document.

7.05 Not Acting in Individual Capacity. Except as provided in this Article, in
accepting the trusts hereby created, Wilmington Trust acts solely as Owner
Trustee hereunder and not in its individual capacity and all Persons having any
claim against the Owner Trustee by reason of the transactions contemplated by
this Agreement or any Basic Document shall look only to the Owner Trust Estate
for payment or satisfaction thereof.

7.06 Owner Trustee Not Liable for Trust Certificates. The recitals contained
herein and in the Trust Certificates (other than the signature of the Owner
Trustee and the certificate of authentication on the Trust Certificates and its
representations and warranties in Section 7.03) shall be taken as the statements
of the Depositor, and the Owner Trustee assumes no responsibility for the
correctness thereof. The Owner Trustee makes no representations as to the
validity or sufficiency of this Agreement, any other Basic Document or the Trust
Certificates (other than the signature of the Owner Trustee and the certificate
of authentication on the Trust Certificates) or the Notes or any offering
document relating to either of them. The Owner Trustee shall at no time have any
responsibility or liability for or with respect to the legality, validity or
enforceability of any Basic Document to which the Owner Trustee is to be a party
(except for enforceability against the Owner Trustee), or the perfection and
priority of any security interest created by or under any Basic Document, or the
maintenance of any such perfection and priority, or for or with respect to the
sufficiency of the Owner Trust Estate or its ability to generate the payments to
be distributed to Trust Certificateholders under this Agreement or the
Noteholders under the Indenture, the validity of the transfer of the 2017-B SUBI
Certificate, or for the compliance by the Depositor, the Administrative Agent or
the Servicer with any warranty or representation made under any Basic Document
or for the accuracy of any such warranty or representation or for any action of
the Administrative Agent, the Servicer or the Indenture Trustee taken in the
name of the Owner Trustee; provided, however, that the foregoing shall not
relieve the Owner Trustee of its obligation to perform its duties under this
Agreement.

7.07 Owner Trustee May Own Trust Certificates and Notes. The Owner Trustee in
its individual or any other capacity may become the owner or pledgee of Trust
Certificates or Notes and may deal with the Depositor, the Servicer, the
Administrative Agent, the Indenture Trustee, the Asset Representation Reviewer
and their respective Affiliates, in banking transactions with the same rights as
it would have if it were not the Owner Trustee.

 

   23    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

ARTICLE EIGHT

COMPENSATION OF OWNER TRUSTEE

8.01 Owner Trustee’s Compensation and Indemnification.

(a) The Owner Trustee, the Certificate Registrar and any Paying Agent shall
receive as compensation from Administrative Agent (without duplication) for its
services hereunder such fees as have been separately agreed upon before the date
hereof between the Administrative Agent and the Owner Trustee, the Certificate
Registrar or the Paying Agent. The Administrative Agent shall indemnify the
Owner Trustee, the Certificate Registrar and any Paying Agent and their
respective successors, assigns, agents, servants, officers and employees
(collectively, the “Indemnified Parties”) from and against, any Expenses that
may at any time be imposed on, incurred by or asserted against the Owner Trustee
or any other Indemnified Party in any way relating to or arising out of the
Basic Documents (including the costs of defending any claim or bringing any
claim to enforce the indemnification obligations of the Administrative Agent
hereunder), the Owner Trust Estate, the administration of the Owner Trust Estate
or the action or inaction of the Owner Trustee hereunder, except that the
Administrative Agent shall not be liable for or required to indemnify any
Indemnified Party from and against Expenses arising or resulting from any income
or similar taxes on any fees payable to any Indemnified Party, for any willful
misconduct, bad faith or negligence on the part any Indemnified Party, or with
respect to the Owner Trustee only, in the case of the inaccuracy of any
representation or warranty of the Owner Trustee made in Section 7.03. The
indemnities contained in this Section shall survive the resignation or
termination of the Owner Trustee, the Certificate Registrar or any Paying Agent
or the termination of this Agreement. In any event of any claim, action or
proceeding for which indemnity will be sought pursuant to this Section, the
Indemnified Party’s choice of legal counsel shall be subject to the approval of
the Administrative Agent, which approval shall not be unreasonably withheld. Any
amounts due and owing to the Indemnified Parties pursuant to this Section 8.01
shall constitute an obligation of the Trust and a claim upon the Owner Trust
Estate only to the extent such amounts are payable pursuant to the Basic
Documents. The Administrative Agent will not be entitled to make any claim upon
the Owner Trust Estate for the reimbursement of any payments made by the
Administrative Agent pursuant to this Section 8.01(a). To the extent not paid by
the Administrative Agent and outstanding for at least 60 days, such fees and
indemnities shall be paid pursuant to Sections 8.04(a) or 8.04(b) of the
Indenture, provided, that prior to such payment pursuant to the Indenture, the
Owner Trustee, the Certificate Registrar or the Paying Agent, as applicable,
shall notify the Administrative Agent in writing that such fees and indemnities
have been outstanding for at least 60 days. If such fees and indemnities are
paid pursuant to Sections 8.04(a) or 8.04(b) of the Indenture, the
Administrative Agent shall reimburse the Issuing Entity in full for such
payments.

 

   24    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

ARTICLE NINE

TERMINATION OF TRUST AGREEMENT

9.01 Termination of Trust Agreement.

(a) This Agreement (other than Article Eight) shall terminate and the Issuing
Entity shall dissolve and be wound up in accordance with Section 3808 of the
Statutory Trust Statute, upon the earlier of (i) the final distribution by the
Owner Trustee or the Paying Agent of all funds or other property or proceeds of
the Owner Trust Estate in accordance with the terms of the Indenture and this
Agreement and (ii) the election by the Servicer to purchase the 2017-B SUBI
Certificate pursuant to Section 9.03 and the payment or distribution to all
securityholders of all amounts required to be paid to them under the Indenture
and this Agreement. The Administrative Agent shall notify the Owner Trustee upon
the occurrence of either of the events described in clauses (i) or (ii) above.
The bankruptcy, liquidation, dissolution, or termination, death or incapacity of
any Trust Certificateholder shall not (x) operate to terminate this Agreement or
the Issuing Entity, (y) entitle such Trust Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of all or any part of the
Issuing Entity or Owner Trust Estate nor (z) otherwise affect the rights,
obligations and liabilities of the parties hereto.

(b) Except as provided in Section 9.01(a), neither the Depositor nor any other
Trust Certificateholder shall be entitled to revoke or terminate the Issuing
Entity.

(c) Notice of any termination of this Agreement pursuant to Section 9.01(a),
specifying the Payment Date upon which the Trust Certificateholders shall
surrender their Trust Certificates to the Paying Agent for final payment and
cancellation, shall, if any Trust Certificates are then held by anyone other
than the Depositor or its Affiliates, be given by the Owner Trustee by letter to
Trust Certificateholders mailed within five Business Days of receipt of notice
of such termination from the Administrative Agent, stating (i) the Payment Date
upon or with respect to which final payment of the Trust Certificates shall be
made upon presentation and surrender of the Trust Certificates at the office of
the Paying Agent therein designated, (ii) the amount of any such final payment
and (iii) that the Record Date otherwise applicable to such Payment Date is not
applicable, payments being made only upon presentation and surrender of the
Trust Certificates at the office of the Paying Agent therein specified. The
Owner Trustee shall give such notice to the Certificate Registrar (if other than
the Owner Trustee) and the Paying Agent at the time such notice is given to
Trust Certificateholders. Upon presentation and surrender of the Trust
Certificates (or, in the case of any Trust Certificates held by Depositor or its
Affiliates, presentation of proof of cancellation of such Trust Certificates),
the Paying Agent shall cause to be distributed to Trust Certificateholders
amounts distributable on such Payment Date pursuant to Section 5.02.

(d) If one or more of the Trust Certificateholders shall not surrender their
Trust Certificates for cancellation within six months after the date specified
in the above-mentioned written notice, the Owner Trustee shall give a second
written notice to the remaining Trust Certificateholders to surrender their
Trust Certificates for cancellation and receive the final distribution with
respect thereto. If within one year after the second notice, all of the Trust
Certificates shall not have been surrendered for cancellation, the Owner Trustee
may take appropriate steps, or may appoint an agent to take appropriate steps,
to contact the remaining Trust Certificateholders concerning surrender of their
Trust Certificates, and the cost thereof shall be paid out of the funds and
other assets that shall remain subject to this Agreement. Any funds remaining in
the Issuing Entity after exhaustion of such remedies shall be distributed by the
Owner Trustee to the Administrative Agent.

 

   25    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(e) Upon the winding up of the Issuing Entity and its termination, the Owner
Trustee shall cause the Certificate of Trust to be cancelled by filing a
certificate of cancellation with the Secretary of State in accordance with
Section 3810 of the Statutory Trust Statute.

9.02 [Reserved].

9.03 Purchase of the 2017-B SUBI Certificate; Repayment of the Trust
Certificates. The Servicer shall be permitted at its option to purchase, or
cause to be purchased, the 2017-B SUBI Certificate from the Issuing Entity on
any Payment Date if, either before or after giving effect to any payment of
principal required to be made on such Payment Date, (a) the aggregate
Securitization Value of the 2017-B SUBI Assets is less than or equal to 10% of
the initial aggregate Securitization Value of the 2017-B SUBI Assets as of the
Cutoff Date or (b) the Outstanding Amount of the Notes is reduced to zero and
the holders of 100% of the outstanding Trust Certificates consent thereto (the
exercise of such option is referred to as an “Optional Purchase”). The purchase
price (the “Optional Purchase Price”) shall be equal to the greater of (i) the
fair market value of the 2017-B SUBI Assets (which, with the consent of the
Servicer and 100% of the Trust Certificateholders, may be deemed to be the
aggregate Securitization Value of the 2017-B SUBI Assets) and (ii) the sum of
(A) the Redemption Price, (B) unpaid portions of any outstanding Sales Proceeds
Advances and Monthly Payment Advances, and (C) the Servicing Fee in respect of
the related Collection Period, together with any unpaid Servicing Fees in
respect of one or more prior Collection Periods, in each case, after giving
effect to any distributions of Available Funds required to be made on such
Payment Date pursuant to Section 8.04 of the Indenture. If the Servicer
exercises the Optional Purchase, the Servicer will deposit, subject to
Section 8.04 of the Servicing Agreement, the Optional Purchase Price into the
2017-B SUBI Collection Account on the Deposit Date relating to the related
Payment Date. The Servicer shall be a third party beneficiary of this
Section 9.03.

ARTICLE TEN

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

10.01 Eligibility Requirements for Owner Trustee. The Owner Trustee shall (i) at
all times be an entity having a combined capital and surplus of at least
$50,000,000, (ii) be subject to supervision or examination by federal or state
authorities, and (iii) be an entity authorized to exercise trust powers in the
State of Delaware. If such entity shall publish reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purpose of this Section, the combined capital
and surplus of such entity shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of this Section, the Owner Trustee shall resign immediately in
the manner and with the effect specified in Section 10.02.

 

   26    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

10.02 Resignation or Removal of Owner Trustee. The Owner Trustee may at any time
resign and be discharged from the trusts hereby created by giving written notice
thereof to the Administrative Agent (and the Administrative Agent will provide
each Rating Agency with notice thereof pursuant to Section 1.02(k) of the Trust
Administration Agreement), the Servicer, the Depositor, the Indenture Trustee
and the Trust Certificateholders. If, for any reason, Wilmington Trust or any of
its Affiliates should assume the duties of the Indenture Trustee, then from that
time forward Wilmington Trust, in its capacity as Owner Trustee, shall resign as
Owner Trustee hereunder if any Event of Default under the Indenture occurs and
is necessary to eliminate any conflict of interest under the TIA with the
Indenture Trustee or any other trustee under the Indenture. Upon receiving such
notice of resignation, the Depositor shall promptly appoint a successor Owner
Trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the resigning Owner Trustee and one copy to the successor Owner
Trustee. If no successor Owner Trustee shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Owner Trustee may petition any court of competent
jurisdiction for the appointment of a successor Owner Trustee.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.01 or if the Depositor, by unilateral act, decides
to remove the Owner Trustee, and the Owner Trustee shall fail to resign after
receipt of notice thereof from the Depositor or if the Owner Trustee shall fail
to resign after written request therefor by the Administrative Agent, the
Depositor or Trust Certificateholders holding not less than a Majority Interest
of the Trust Certificates, or if at any time the Owner Trustee shall be legally
unable to act, or shall be adjudged bankrupt or insolvent, or a receiver of the
Owner Trustee or of its property shall be appointed, or any public officer shall
take charge or control of the Owner Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, then the Depositor
or such Trust Certificateholders may remove the Owner Trustee. If the Owner
Trustee shall be removed pursuant to the preceding sentence, the Depositor shall
promptly appoint a successor Owner Trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the outgoing Owner Trustee so
removed and one copy to the successor Owner Trustee.

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.03 and payment of all fees and expenses owed to the
outgoing Owner Trustee.

10.03 Successor Owner Trustee. Any successor Owner Trustee appointed pursuant to
Section 10.02 shall execute, acknowledge and deliver to the Administrative Agent
and to its predecessor Owner Trustee an instrument accepting such appointment
under this Agreement, and thereupon the resignation or removal of the
predecessor Owner Trustee shall become effective and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor under
this Agreement, with like effect as if originally named as Owner Trustee. The
predecessor Owner Trustee shall, upon payment of its fees and expenses, deliver
to the successor Owner Trustee all documents and statements and monies held by
it under this Agreement; and the Depositor, the Administrative Agent and the
predecessor Owner Trustee shall execute and deliver such instruments and do such
other things as may reasonably be required for fully and certainly vesting and
confirming in the successor Owner Trustee all such rights, powers, duties and
obligations. The successor Owner Trustee shall pay all reasonable costs and
expenses incurred in connection with transferring the predecessor Owner
Trustee’s duties and obligations to the successor Owner Trustee.

 

   27    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.01.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Depositor shall mail notice of the successor of such Owner Trustee
to all Trust Certificateholders, the Indenture Trustee and each Rating Agency.
If the Depositor shall fail to mail such notice within ten days after acceptance
of appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Depositor.

10.04 Merger or Consolidation of Owner Trustee. Any Person (i) into which the
Owner Trustee may be merged or converted or with which it may be consolidated,
(ii) resulting from any merger, conversion or consolidation to which the Owner
Trustee shall be a party or (iii) succeeding to all or substantially all of the
corporate trust business of the Owner Trustee, shall be the successor of the
Owner Trustee hereunder, without the execution or filing of any instrument or
any further act on the part of any of the parties hereto, provided, that such
Person shall be eligible pursuant to Section 10.01 anything herein to the
contrary notwithstanding. The Owner Trustee shall mail notice of such merger,
conversion, or consolidation to the Administrative Agent (and the Administrative
Agent will provide each Rating Agency with notice thereof pursuant to
Section 1.02(k) of the Trust Administration Agreement), the Indenture Trustee
and the Trust Certificateholders.

10.05 Appointment of Co-Trustee or Separate Trustee. Notwithstanding any other
provision of this Agreement, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of the Owner Trust Estate may
at the time be located, the Depositor and the Owner Trustee acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons to act as co-trustee, jointly with the Owner Trustee, or separate
trustee or separate trustees, of all or any part of the Owner Trust Estate, and
to vest in such Person, in such capacity, such title to the Issuing Entity, or
any part thereof, and, subject to the other provisions of this Section, such
powers, duties, obligations, rights and trusts as the Depositor and the Owner
Trustee may consider necessary or desirable. If the Depositor shall not have
joined in such appointment within 15 days after the receipt by it of a request
to do so, the Owner Trustee alone shall have the power to make such appointment.
No co-trustee or separate trustee under this Agreement shall be required to meet
the terms of eligibility as a trustee pursuant to Section 10.01 and no notice of
the appointment of any co-trustee or separate trustee shall be required pursuant
to Section 10.03.

 

   28    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(a) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Owner Trust Estate or any portion thereof
in any such jurisdiction) shall be exercised and performed singly by such
separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;

(b) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(c) the Depositor and the Owner Trustee acting jointly may at any time accept
the resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to the Owner
Trustee. Each such instrument shall be filed with the Owner Trustee and a copy
thereof given to the Administrative Agent, the Servicer and the Depositor.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee.

ARTICLE ELEVEN

TAX MATTERS

11.01 Tax and Accounting Characterization.

(a) It is the intent of the parties hereto that, for purposes of U.S. federal
income tax, state and local income tax, any state single business tax and any
other income taxes, the Issuing Entity will be treated as a division or branch
of the Person holding the beneficial ownership interests in the Issuing Entity
for any period during which the beneficial ownership interests in the Issuing
Entity are held by one person for U.S. federal income tax purposes, and will be
treated as a partnership, and the Trust Certificateholders will be treated as
partners in that partnership, for any period during which the beneficial
ownership interests in the Issuing Entity are held by more than one person for
U.S. federal income tax purposes. For any such period

 

   29    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

during which the beneficial ownership interests in the Issuing Entity are held
by more than one person for U.S. federal income tax purposes, each Trust
Certificateholder, by acceptance of a Trust Certificate or any beneficial
interest on a Trust Certificate, agrees to treat, and to take no action
inconsistent with the treatment of, the Trust Certificates as partnership
interests in the Issuing Entity for such tax purposes.

The Depositor and each Trust Certificateholder, by acceptance of a Trust
Certificate, agree to take no action inconsistent with the foregoing intention,
except as may otherwise be required by applicable law.

(b) It is the intent of each Trust Certificateholder to treat the Trust
Certificates as equity interests in the Issuing Entity for financial accounting
purposes.

11.02 Signature on Returns; Tax Matters Partner; Partnership Representative.

(a) If the Issuing Entity shall be required to file U.S. federal or other income
tax returns as a partnership, such returns shall be signed by an authorized
signatory for the Depositor or such other Person as shall be required by law to
sign such returns of the Issuing Entity.

(b) By acceptance of its beneficial interest in a Trust Certificate, each Trust
Certificateholder agrees that in the event that the Issuing Entity is classified
as a partnership for U.S. federal income tax purposes, the Depositor shall be
the “tax matters partner” of the Issuing Entity pursuant to the Code. The
Depositor hereby agrees not to make any tax election or otherwise take any
actions in its capacity as tax matters partner that would cause the Issuing
Entity to be treated as a corporation or an association taxable as a corporation
for tax purposes.

(c) In the event that the Issuing Entity is classified as a partnership for U.S.
federal income tax purposes, as of taxable year beginning after December 31,
2017, or if later, the date that the Amended Partnership Audit Rules apply to
the Issuing Entity, the Depositor (or a U.S. Affiliate of the Depositor if the
Depositor is ineligible) is hereby designated as the partnership representative
under Section 6223(a) of the Code to the extent allowed under the law, and the
Issuing Entity shall take any action necessary to effect such designation
(including working with the Depositor to designate any designated individual
required under the law). The Issuing Entity shall or the Depositor or the
Administrative Agent shall cause the Issuing Entity to, to the extent eligible,
make the election under Section 6221(b) of the Code with respect to
determinations of adjustments at the partnership level and take any other action
such as disclosures and notifications necessary to effectuate such election. If
the election described in the preceding sentence is not available, to the extent
applicable, the Issuing Entity shall or the Depositor or the Administrative
Agent shall cause the Issuing Entity to make the election under Section 6226(a)
of the Code with respect to the alternative to payment of imputed underpayment
by partnership and take any other action such as filings, disclosures and
notifications necessary to effectuate such election. Notwithstanding the
foregoing, the Issuing Entity, Depositor and Administrative Agent are each
authorized, in its sole discretion, to make any available election related to
Sections 6221 through 6241 of the Code and take any action it deems necessary or
appropriate to comply with the requirements of the Code and conduct the Issuing
Entity’s affairs under Sections 6221 through 6241 of the Code. Each Trust
Certificateholder and, if different, each beneficial owner of a Trust
Certificate shall promptly provide the Issuing Entity, Depositor and

 

   30    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Administrative Agent any requested information, documentation or material to
enable the Issuing Entity to make any of the elections described in this clause
(c) and otherwise comply with Sections 6221 through 6241 of the Amended
Partnership Audit Rules. Each Trust Certificateholder and, if different, each
beneficial owner of a Trust Certificate, shall hold the Issuing Entity and its
affiliates harmless for any expenses or losses (i) resulting from a beneficial
owner of a Trust Certificate not properly taking into account or paying its
allocated adjustment or liability under Section 6226 of the Amended Partnership
Audit Rules or (ii) suffered that are attributable to the management or defense
of an audit under the Amended Partnership Audit Rules or otherwise due to
actions the Issuing Entity and its affiliates take with respect to and to comply
with the rules under Sections 6221 through 6241 of the Amended Partnership Audit
Rules.

11.03 Tax Reporting. Unless otherwise required by appropriate tax authorities,
the Issuing Entity shall not file or cause to be filed annual or other income or
franchise tax returns and shall not be required to obtain any taxpayer
identification number.

ARTICLE TWELVE

MISCELLANEOUS

12.01 Supplements and Amendments.

(a) Any term or provision of this Agreement may be amended by the parties
hereto, without the consent of any other Person; provided that (i) either (A)
any amendment that materially and adversely affects the Noteholders shall
require the consent of Noteholders evidencing not less than a Majority Interest
of the Notes voting together as a single class, or (B) such amendment shall not
materially and adversely affect the Noteholders and (ii) any amendment that
materially and adversely affects the interests of the Trust Certificateholders,
the Servicer or the Indenture Trustee shall require the prior written consent of
the Persons whose interests are materially and adversely affected, provided,
further that an Opinion of Counsel shall be furnished to the Indenture Trustee
and the Owner Trustee to the effect that such amendment or supplement shall not
affect the treatment of any outstanding Notes as debt for U.S. federal income
tax purposes, or cause the Issuing Entity or the 2017-B SUBI Certificate to be
classified as an association (or a publicly traded partnership) taxable as a
corporation for U.S. federal income tax purposes. An amendment shall be deemed
not to materially and adversely affect the Noteholders if (i) the Rating Agency
Condition is satisfied with respect to such amendment, or (ii) the Depositor
delivers an Officer’s Certificate to the Indenture Trustee stating that such
amendment will not materially and adversely affect the Noteholders. The consent
of the Servicer and each Trust Certificateholder shall be deemed to have been
given if the Depositor does not receive a written objection from such Person
within 10 Business Days after a written request for such consent shall have been
given. The Indenture Trustee may, but shall not be obligated to, enter into or
consent to any such amendment that affects the Indenture Trustee’s own rights,
duties, liabilities or immunities under this Agreement or otherwise.

(b) [Reserved].

 

   31    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, no amendment shall (i) reduce the interest
rate or principal amount of any Note, or change the due date of any installment
of principal of or interest in any Note, or the Redemption Price with respect
thereto, without the consent of the Holder of such Note, or (ii) reduce the
Outstanding Amount, the Holders of which are required to consent to any matter
without the consent of the Holders of at least a Majority Interest of the Notes
which were required to consent to such mater before giving effect to such
amendment.

(d) Prior to the execution of any amendment to this Agreement, the Depositor
shall provide each Rating Agency, the Trust Certificateholder, the Depositor,
the Owner Trustee and the Indenture Trustee with written notice of the substance
of such amendment. No later than 10 Business Days after the execution of any
amendment to this Agreement, the Depositor shall furnish a copy of such
amendment to each Rating Agency, the Trust Certificateholders, the Indenture
Trustee and the Owner Trustee.

(e) This Agreement may also be amended or supplemented from time to time, at the
request of the holders of no less than 66 2⁄3% of all Outstanding Trust
Certificates, to approve any trust purpose with respect to the Issuing Entity in
addition to the purpose authorized pursuant to Section 2.03(a), upon not less
than 90 days notice from the Depositor to each Rating Agency and each Noteholder
and subject to each of (1) the prior written notice to each Rating Agency of
such action, and (2) the consent of the holders of at least 66 2⁄3% of all
outstanding Notes (including such Notes, if any, owned by the Issuing Entity,
the Depositor, the Servicer (as long as NMAC or an Affiliate is the Servicer)
and their respective Affiliates), and provided, further that an Opinion of
Counsel shall be furnished to the Indenture Trustee and the Owner Trustee to the
effect that such amendment or supplement shall not affect the treatment of any
outstanding Notes as debt for U.S. federal income tax purposes, or cause the
Issuing Entity or the 2017-B SUBI Certificate to be classified as an association
(or a publicly traded partnership) taxable as a corporation for U.S. federal
income tax purposes.

(f) Prior to the execution of any amendment to this Agreement, the Owner Trustee
shall be entitled to receive and rely upon an opinion of counsel stating that
the execution of such amendment is authorized or permitted by this Agreement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied. The Owner Trustee may, but shall not be obligated to, enter
into any such amendment which affects the Owner Trustee’s own rights, duties or
immunities under this Agreement or otherwise.

(g) The Owner Trustee shall be under no obligation to ascertain whether a Rating
Agency Condition has been satisfied with respect to any amendment. When the
Rating Agency Condition is satisfied with respect to such amendment, the
Servicer shall deliver to a Responsible Officer of the Owner Trustee an
Officer’s Certificate to that effect, and the Owner Trustee may conclusively
rely upon the Officer’ Certificate from the Servicer that a Rating Agency
Condition has been satisfied with respect to such amendment.

12.02 No Legal Title to Owner Trust Estate. The Trust Certificateholders shall
not have legal title to any part of the Owner Trust Estate. The Trust
Certificateholders shall be entitled to receive distributions with respect to
their Trust Certificates only in accordance with Articles Five and Nine. No
transfer, by operation of law or otherwise, of any right, title or interest of
the Trust Certificateholders to and in their ownership interest in the Owner
Trust Estate shall operate to terminate this Agreement or the trusts hereunder
or entitle any transferee to an accounting or to the transfer to it of legal
title to any part of the Owner Trust Estate.

 

   32    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

12.03 Limitations on Rights of Others. The provisions of this Agreement are
solely for the benefit of the Owner Trustee, the Depositor, the Trust
Certificateholders, the Administrative Agent, the Servicer, the Indenture
Trustee and the Noteholders, and nothing in this Agreement, whether express or
implied, shall be construed to give to any other Person any legal or equitable
right, remedy or claim in the Owner Trust Estate or under or in respect of this
Agreement or any covenants, conditions or provisions contained herein.

12.04 Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered, sent electronically by email (if an email
address is provided) or telecopier or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, and addressed in each case as follows: (i) if to the Owner Trustee, at
Wilmington Trust, National Association, Rodney Square North, 1100 N. Market
Street, Wilmington, Delaware 19890, (telecopier no. (302) 636-4140), Attention:
Corporate Trust Administration, (ii) if to the Depositor, at One Nissan Way,
Franklin, Tennessee 37067 (telecopier no. (615) 725-8530) (email:
doug.gwin@nissan-usa.com), Attention: Treasurer, (iii) if to Moody’s, at Moody’s
Investors Service, Inc., 7 World Trade Center, 250 Greenwich Street, New York,
New York 10007, Attention: ABS Monitoring Group (telecopier no. (212) 553-7820),
(iv) if to Fitch, to Fitch Ratings, Inc., 33 Whitehall Street, New York, New
York 10004 (email: abs.surveillance@fitchratings.com.), Attention: ABS
Surveillance; or (v) at such other address as shall be designated by any of the
foregoing in a written notice to the other parties hereto. Delivery shall occur
only when delivered by hand or, in the case of mail, email or facsimile notice,
upon actual receipt or reported tender of such communication by an officer of
the recipient entitled to receive such notices located at the address of such
recipient for notices hereunder; provided, however, any demand, notice or
communication to be delivered pursuant to this Agreement to any Rating Agency
shall be deemed to be delivered if a copy of such demand, notice or
communication has been posted on any web site maintained by NMAC pursuant to a
commitment to any Rating Agency relating to the Notes in accordance with 17
C.F.R. 240 17g-5(a)(3).

Any notice required or permitted to be given to a Trust Certificateholder shall
be given by first-class mail, confirmed, facsimile or overnight courier, postage
prepaid, at the address of such Trust Certificateholder as shown in the
Certificate Register. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
such Trust Certificateholder receives such notice.

12.05 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.06 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

   33    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

12.07 Successors and Assigns. All covenants and agreements contained herein
shall be binding upon, and inure to the benefit of, the Depositor, the Owner
Trustee, and each Trust Certificateholder and their respective successors and
permitted assigns, all to the extent as herein provided. Any request, notice,
direction, consent, waiver or other instrument or action by a Trust
Certificateholder shall bind the successors and assigns of the Depositor or such
Trust Certificateholder.

12.08 No Petition. The Owner Trustee, any Paying Agent, the Depositor and each
Trust Certificateholder by accepting a Trust Certificate, covenant and agree
that prior to the date that is one year and one day after the date upon which
all obligations under each Securitized Financing have been paid in full, they
will not institute against, or join any other Person in instituting against the
Grantor, the Depositor, the Titling Trustee, the Titling Trust, the Issuing
Entity, any other Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.

12.09 No Recourse. Each Trust Certificate entitles the holder thereof to the
respective rights and benefits set forth in this Agreement and in the Trust
Certificates. The Trust Certificates do not represent interests in or
obligations of the Servicer, the Depositor, the Owner Trustee, any Paying Agent,
the Indenture Trustee or any Affiliate thereof and no recourse may be had
against such parties or their assets, except as may be expressly set forth or
contemplated in this Agreement, the Trust Certificates or the other Basic
Documents.

12.10 Headings. The headings of the various Articles and Sections herein are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

12.11 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

12.12 Trust Certificates Nonassessable and Fully Paid. Trust Certificateholders
shall not be personally liable for obligations of the Issuing Entity. The
interests represented by the Trust Certificates shall be nonassessable for any
losses or expenses of the Issuing Entity or for any reason whatsoever, and, upon
authentication thereof pursuant to Section 3.03, 3.04 and 3.05, the Trust
Certificates shall be deemed fully paid.

12.13 Furnishing of Basic Documents. The Depositor shall furnish to any Trust
Certificateholder promptly upon receipt of a written request by such Trust
Certificateholder (at the expense of the requesting Trust Certificateholder)
therefor, duplicates or copies of all Basic Documents.

[Signature Page to Follow]

 

   34    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Trust Agreement to be duly executed by their respective officers hereunto duly
authorized, as of the day and year first above written.

 

NISSAN AUTO LEASING LLC II, as Depositor By:  

/s/ Steven W. Hetrick

Name:   Steven W. Hetrick Title:   Treasurer

 

 

   S-1    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Owner Trustee

By:  

/s/ Dorri Costello

Name:   Dorri Costello Title:   Vice President

 

   S-2    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Acknowledged with respect to Sections 3.09 and 5.01(a): U.S. BANK NATIONAL
ASSOCIATION

By:  

/s/ Jessica J. Elliott

Name:   Jessica J. Elliott Title:   Vice President

 

   S-3    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Each of the Servicer and the Administrative Agent agrees to undertake to perform
each of its duties as Servicer and Administrative Agent, as applicable,
including obligations under Section 8.01, as are specifically set forth in this
Agreement.

Accepted and Agreed:

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer

 

By:  

/s/ Kevin J. Cullum

Name:   Kevin J. Cullum Title:   President

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Administrative Agent

 

By:  

/s/ Kevin J. Cullum

Name:   Kevin J. Cullum Title:   President

 

   S-4    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRUST CERTIFICATE

TRUST CERTIFICATE

SEE REVERSE FOR CERTAIN DEFINITIONS

THIS CERTIFICATE IS NON-TRANSFERABLE OTHER THAN AS SET FORTH HEREIN AND IN THE
TRUST AGREEMENT (AS DEFINED BELOW).

THIS CERTIFICATE DOES NOT CONSTITUTE AN OBLIGATION OF OR AN INTEREST IN THE
DEPOSITOR, THE OWNER TRUSTEE, THE SERVICER, THE ADMINISTRATIVE AGENT, NMAC, NALL
II, NISSAN NORTH AMERICA, INC. OR ANY OF THEIR RESPECTIVE AFFILIATES, AND WILL
NOT BE INSURED OR GUARANTEED BY ANY SUCH ENTITY OR BY ANY GOVERNMENTAL AGENCY.

EACH PURCHASER AND TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT IT IS NOT ACQUIRING OR HOLDING THE CERTIFICATE FOR, ON
BEHALF OF OR WITH THE ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), THAT IS SUBJECT TO THE TITLE I OF ERISA, A “PLAN” AS DEFINED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), THAT IS SUBJECT TO SECTION 4975 OF THE CODE, AN ENTITY DEEMED TO HOLD
THE “PLAN ASSETS” (WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS
MODIFIED BY SECTION 3(42) OF ERISA) OF ANY OF THE FOREGOING AND, IF THE
PURCHASER OR TRANSFEREE IS A “GOVERNMENTAL PLAN” (AS DEFINED IN SECTION 3(32) OF
ERISA) OR ANY OTHER EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO ANY STATE, LOCAL OR
OTHER LAW THAT IS SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
(“SIMILAR LAW”), ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS CERTIFICATE
(OR INTEREST THEREIN) WILL NOT RESULT IN A VIOLATION OF SIMILAR LAW AND WILL NOT
RESULT IN THE ASSETS OF THE ISSUING ENTITY BEING CONSIDERED PLAN ASSETS OF SUCH
PLAN UNDER SIMILAR LAW.

 

   A-1    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

NISSAN AUTO LEASE TRUST 2017-B

ASSET BACKED CERTIFICATE

evidencing a [beneficial interest] in the Issuing Entity, as defined below, the
property of which includes, among other things, the 2017-B SUBI Certificate,
evidencing a 100% beneficial interest in the 2017-B SUBI. The property of the
Issuing Entity has been pledged to the Indenture Trustee pursuant to the
Indenture to secure the payment of the Notes issued thereunder.

This Trust Certificate does not represent an interest in or obligation of the
Depositor, Nissan Motor Acceptance Corporation, the Owner Trustee or any of
their respective Affiliates, except to the extent described below.

 

NUMBER    $______________ R-_______   

This certifies that                     is the registered owner of a
                     dollars nonassessable, fully-paid, beneficial ownership
interest in the Nissan Auto Lease Trust 2017-B (the “Issuing Entity”) formed by
Nissan Auto Leasing LLC II, a Delaware limited liability company (the
“Depositor”).

The Issuing Entity was created pursuant to a trust agreement, as amended and
restated as of October 10, 2017 (the “Trust Agreement”), between the Depositor
and Wilmington Trust, National Association, as trustee (the “Owner Trustee”), a
summary of certain of the pertinent provisions of which is set forth below.
Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Agreement of Definitions.

This Trust Certificate is one of the duly authorized Trust Certificates
designated as “Asset Backed Certificates” (the “Trust Certificates”). Also
issued under an indenture, dated as of October 10, 2017 (the “Indenture”),
between the Issuing Entity and U.S. Bank National Association as trustee (the
“Indenture Trustee”), are the 1.32000% Asset Backed Notes, Class A-1, the 1.83%
Asset Backed Notes, Class A-2a, the LIBOR + 0.21% Asset Backed Notes,
Class A-2b, the 2.05% Asset Backed Notes, Class A-3 and the 2.17% Asset Backed
Notes, Class A-4. This Trust Certificate is issued under and is subject to the
terms, provisions and conditions of the Trust Agreement, to which Trust
Agreement the holder of this Trust Certificate by virtue of the acceptance
hereof assents and by which such Trust Certificateholder is bound. The property
of the Issuing Entity primarily includes, among other things, (i) the 2017-B
SUBI Certificate, evidencing a 100% beneficial interest in the 2017-B SUBI, and
(ii) all proceeds of the foregoing. The rights of the Issuing Entity in the
foregoing property have been pledged by the Issuing Entity to the Indenture
Trustee to secure the payment of the Notes.

The Trust Certificates represent obligations of the Issuing Entity only and do
not represent interests in, recourse to or obligations of the Depositor, the UTI
Beneficiary or any of their respective Affiliates.

 

   A-2    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Under the Trust Agreement, there will be distributed on the 15th day of each
month (or, if such day is not a Business Day, the next Business Day), commencing
October 16, 2017 (each, a “Payment Date”), to the Person in whose name this
Trust Certificate is registered at the close of business on the day preceding
each Payment Date (each, a “Record Date”) such Trust Certificateholder’s
percentage interest in the amount to be distributed with respect to the Trust
Certificates on such Payment Date.

The holder of this Trust Certificate acknowledges and agrees that its rights to
receive payments in respect of this Trust Certificate are subordinated to the
rights of the Noteholders as described in the Indenture.

It is the intent of the Depositor and Trust Certificateholders that for purposes
of U.S. federal income tax, state and local income tax, any state single
business tax and any other income taxes, the Issuing Entity will be treated as a
division or branch of the Person holding the beneficial ownership interests in
the Issuing Entity for any period during which the beneficial ownership
interests in the Issuing Entity are held by one person, and will be treated as a
partnership, and the Trust Certificateholders will be treated as partners in
that partnership, for any period during which the beneficial ownership interests
in the Issuing Entity are held by more than one person. Each Trust
Certificateholder, by acceptance of a Trust Certificate or any beneficial
interest on a Trust Certificate, agrees to treat, and to take no action
inconsistent with the foregoing intention, except as may otherwise be required
by applicable law.

Each Trust Certificateholder by accepting a Trust Certificate, covenants and
agrees that prior to the date that is one year and one day after the date upon
which all obligations under each Securitized Financing have been paid in full,
it will not institute against, or join any other Person in instituting against
the Grantor, the Depositor, the Titling Trustee, the Titling Trust, the Issuing
Entity, any Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.

Distributions on this Trust Certificate will be made as provided in the Trust
Agreement by check mailed to the Trust Certificateholder of record in the
Certificate Register without the presentation or surrender of this Trust
Certificate or the making of any notation hereon. A Trust Certificateholder
having original denominations aggregating at least $1 million may request
payment by wire transfer of funds pursuant to written instructions delivered to
the Owner Trustee at least five (5) Business Days prior to the Record Date.
Except as otherwise provided in the Trust Agreement and notwithstanding the
above, the final payment on this Trust Certificate will be made after due notice
by the Owner Trustee of the pendency of such payment and only upon presentation
and surrender of this Trust Certificate at the office or agency specified in the
notice of final payment to the Trust Certificateholders.

Reference is hereby made to the further provisions of this Trust Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

 

   A-3    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee, by manual signature, this Trust
Certificate shall not entitle the holder hereof to any benefit under the Trust
Agreement or be valid for any purpose.

THIS TRUST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

   A-4    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Issuing Entity and not
in its individual capacity, has caused this Trust Certificate to be duly
executed.

 

Dated: ______________, 2017   NISSAN AUTO LEASE TRUST 2017-B   By:   WILMINGTON
TRUST, NATIONAL ASSOCIATION, not in its individual capacity but solely as Owner
Trustee   By:  

 

   

Name:

Title:

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Trust Certificates referred to in the within-mentioned Trust
Agreement.

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION,

as Owner Trustee

  Or     WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Owner Trustee By:  

 

    By:  

 

        Authenticating Agent       By:  

 

 

   A-5    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

[Reverse of Trust Certificate]

The Trust Certificates do not represent an obligation of or an interest in the
Depositor, the Servicer, the Owner Trustee or any of their respective
Affiliates, and no recourse may be had against such parties or their assets,
except as may be expressly set forth or contemplated herein or in the Trust
Agreement or the other Basic Documents. In addition, this Trust Certificate is
not guaranteed by any governmental agency or instrumentality and is limited in
right of payment to certain collections and recoveries and certain other amounts
respecting the assets of the Issuing Entity, all as more specifically set forth
in the Indenture. The Depositor will furnish, upon the request of any holder of
a Trust Certificate, such information as is specified in paragraph (d)(4) of
Rule 144A of the Securities Act of 1933, as amended, with respect to the Issuing
Entity.

The Trust Agreement may be amended by the parties thereto, without the consent
of any other Person in the manner set forth in Section 12.01 of the Trust
Agreement.

As provided in the Trust Agreement, if and to the extent transfers are permitted
and if the Depositor delivers an Opinion of Counsel that the Trust Certificates
are transferable in accordance with the terms set forth therein, which opinion
the Depositor has not determined can be given under the Internal Revenue Code
and existing and proposed regulations thereunder, the transfer of this Trust
Certificate is registerable in the Certificate Register upon surrender of this
Trust Certificate for registration of transfer at the offices or agencies of the
Certificate Registrar maintained by the Owner Trustee, accompanied by a written
instrument of transfer in form satisfactory to the Owner Trustee and the
Certificate Registrar duly executed by the Trust Certificateholder hereof or
such Trust Certificateholder’s attorney duly authorized in writing, and
thereupon one or more new Trust Certificates of the same class and in authorized
denominations evidencing the same aggregate interest in the Issuing Entity will
be issued to the designated transferee. The initial Certificate Registrar
appointed under the Trust Agreement is Wilmington Trust, National Association,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890.

The Trust Certificates are issuable only as registered Trust Certificates
without coupons in minimum denominations of $250,000 and in integral multiples
of $1,000 in excess thereof. As provided in the Trust Agreement and subject to
certain limitations therein set forth, Trust Certificates are exchangeable for
new Trust Certificates of authorized denominations evidencing the same aggregate
denomination, as requested by the Holder surrendering the same. No service
charge will be made for any such registration of transfer or exchange, but the
Owner Trustee or the Certificate Registrar may require payment of a sum
sufficient to cover any tax or governmental charge payable in connection
therewith.

The Owner Trustee, the Certificate Registrar, any Paying Agent and any of their
respective agents may treat the Person in whose name this Trust Certificate is
registered as the owner hereof for all purposes, and none of the Owner Trustee,
the Certificate Registrar, any Paying Agent and any of their respective agents
shall be affected by any notice to the contrary.

The obligations and responsibilities created by the Trust Agreement and the
trust created thereby shall terminate upon the payment to Trust
Certificateholders of all amounts required to be paid to them pursuant to the
Trust Agreement and the Indenture and the disposition of all property held as
part of the Owner Trust Estate.

 

   A-6    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

Any prospective transferee of a Trust Certificate will be required to deliver a
letter to the Depositor and the Certificate Registrar substantially in the form
of Exhibit B to the Trust Agreement, which letter includes a representation that
such prospective transferee is not a Benefit Plan Investor. The Trust
Certificates may not be transferred, sold, pledged or otherwise disposed to or
for the account of a Benefit Plan Investor.

The Trust Certificates may not be acquired by a Benefit Plan Investor. By
accepting and holding this Trust Certificate, the holder hereof shall be deemed
to have represented and warranted that it is not a Benefit Plan Investor and is
not acquiring this Trust Certificate or an interest therein for the account of a
Benefit Plan Investor. If the holder hereof is a governmental plan, foreign plan
or any other plan that is subject to Similar Law, it shall be deemed to have
represented and warranted that its acquisition, holding and disposition of this
Trust Certificate or an interest therein will not result in a non-exempt
prohibited transaction under, or a violation of, Similar Law and will not result
in the assets of the Issuing Entity being considered plan assets of such plan
under Similar Law.

 

   A-7    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

 

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

 

 

 

 

 

(Please print or type name and address, including postal zip code, of assignee)

the within Trust Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing attorney to transfer said Trust Certificate on the
books of the Certificate Registrar, with full power of substitution in the
premises.

Dated:                                 

                                                             *

Signature Guaranteed:

                                                             *

 

* NOTICE: The signatures(s) on this Assignment must correspond with the name(s)
as written on the face of the within Trust Certificate in every particular
without alteration, enlargement or any change whatsoever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.

 

   A-8    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFEREE REPRESENTATION LETTER

__________________, _____

Nissan Auto Leasing LLC II

One Nissan Way

Franklin, Tennessee 37067

Wilmington Trust, National Association,

as Owner Trustee and Certificate Registrar

Rodney Square North

1100 N. Market Street

Wilmington, Delaware 19890

Ladies and Gentlemen:

 

Attention: Corporate Trust Services — Nissan Auto Lease Trust 2017-B

 

  Re: Transfer of Nissan Auto Lease Trust 2017-B Certificates, (the
“Certificates”)

Ladies and Gentlemen:

This letter is delivered pursuant to Section 3.04 of the Trust Agreement, dated
as of October 10, 2017 (the “Trust Agreement”), between Nissan Auto Leasing LLC
II, as Depositor, and Wilmington Trust, National Association, as Owner Trustee
(the “Owner Trustee”), in connection with the transfer by
                    (the “Seller”) to the undersigned (the “Purchaser”) of
$                     balance of the Certificates. Capitalized terms used and
not otherwise defined herein have the meanings assigned to such terms in the
Trust Agreement.

In connection with such transfer, the undersigned hereby represents and warrants
to you and the addressees hereof as follows:

 

  ☐ The Purchaser is not a Non-U.S. Person as defined in the Trust Agreement;

 

  ☐ The Purchaser is not the Depositor and the Purchaser received beneficial and
record ownership of Certificates representing less than 100% of the Certificate
Balance, and the transfer restrictions set forth in Section 3.10 of the Trust
Agreement do not apply to this transfer of Certificates; and

 

  ☐ The Purchaser is not (i) an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is subject to Title I of ERISA, (ii) a “plan” as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”), that is subject to Section 4975 of the Code, or (iii) an entity deemed
to hold the “plan assets” (within the meaning of 29 C.F.R. Section 2510.3-101,
as modified by Section 3(42) of ERISA) of any of the foregoing.

 

   B-1    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

  ☐ If the Purchaser is a “governmental plan” (as defined in Section 3(32) of
ERISA) or any other plan that is subject to any state, local or other law that
is similar to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”),
the Purchaser’s acquisition, holding and disposition of this Certificate (or
interest therein) will not result in a non-exempt prohibited transaction under,
or a violation of, Similar Law and will not result in the assets of the Issuing
Entity being considered plan assets of such plan under Similar Law.

 

  ☐ The Purchaser has neither acquired nor will it transfer any Trust
Certificate it purchases (or any interest therein) or cause any such Trust
Certificates (or any interest therein) to be traded or readily available on or
through (A) an “established securities market” within the meaning of
Section 7704(b)(1) of the Code, including, without limitation, an
over-the-counter-market or an interdealer quotation system that regularly
disseminates firm buy or sell quotations, or (B) a “secondary market” (or the
substantial equivalent thereof) within the meaning of Section 7704(b)(2) of the
Code.

 

  ☐ The Purchaser either (A) is not, and will not become, a partnership,
Subchapter S corporation, grantor trust or an entity disregarded as a separate
entity from any such entity for U.S. federal income tax purposes or (B) is such
an entity, but (x) none of the direct or indirect beneficial owners of any of
the interests in the Purchaser have allowed or caused, or will allow or cause,
50% or more (or such other percentage as the Depositor may establish prior to
the time of such proposed transfer) of the value of such interests to be
attributable to the Purchaser’s ownership of Trust Certificates and (y) it is
not and will not be a principal purpose of the arrangement involving the
Purchaser’s beneficial interest in any Trust Certificates to permit any
partnership to satisfy the 100 partner limitation of Treasury Regulation
Section 1.7704-1(h)(1)(ii) necessary for such partnership not to be classified
as a publicly traded partnership under the Code.

 

  ☐ The Purchaser understands that no subsequent transfer of the Trust
Certificates is permitted unless (A) such transfer is of a Trust Certificate
with a denomination of at least $250,000 and (B) it causes its proposed
transferee to provide to the Issuing Entity and the Certificate Registrar a
letter substantially in the form of Exhibit B to the Trust Agreement, as
applicable; provided, however, that any attempted transfer that would either
cause (1) the number of registered holders of Trust Certificates to exceed 95 or
(2) the number of holders of direct or indirect interests in the Titling Trust
to exceed 50, shall be a void transfer.

 

  ☐

The Purchaser understands that no transfer of a Trust Certificate (or interest
therein) is permitted (nor shall a Trust Certificate be so held) if (i) it
causes the Issuing Entity to be a Section 385 Controlled Partnership (i.e.,
80 percent or more of the Issuing Entity’s ownership interests are owned,
directly or indirectly, by one or more members of a Section 385 Expanded Group)
that has an expanded

 

   B-2    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

  group partner (within the meaning of Treasury Regulation section
1.385-3(g)(12)) which is a Domestic Corporation and (ii) either (x) a member of
such Section 385 Expanded Group owns any Notes or (y) a Section 385 Controlled
Partnership of such Section 385 Expanded Group owns any Notes (in the case of
clause (x), unless such member, or in the case of clause (y), unless each member
of the Section 385 Expanded group that is a partner in the Section 385
Controlled Partnership, is a member of the consolidated group (as described in
Treasury Regulation section 1.1502-1(h)) which includes such Domestic
Corporation). For purposes of determining the Issuing Entity’s ownership
interests in clause (i) of the first sentence of this paragraph, any Restricted
Notes shall be taken into account either as debt interests or ownership
interests based on whichever treatment, if any, would result in the Issuing
Entity being treated as a Section 385 Controlled Partnership for purposes of
applying this paragraph’s restriction (it being understood that if the
Restricted Notes are taken into account as ownership interests for this purpose
then the Restricted Notes are not also considered Notes for the Note ownership
restriction of this paragraph).

 

  ☐ The Purchaser understands that no transfer of a Trust Certificate (or
interest therein) shall be permitted (nor shall a Trust Certificate be so held)
if (i) it results in the Issuing Entity becoming an entity disregarded as
separate from a Domestic Corporation for U.S. federal income tax purposes and
(ii) either (x) a member of a Section 385 Expanded Group that includes such
Domestic Corporation owns any Notes or (y) a Section 385 Controlled Partnership
of such Section 385 Expanded Group owns any Notes (in the case of clause (x),
unless such member, or in the case of clause (y), unless each member of the
Section 385 Expanded Group that is a partner in such Section 385 Controlled
Partnership) is a member of the consolidated group (as described in Treasury
Regulation section 1.1502-1(h)) which includes such Domestic Corporation). For
purposes of determining the Issuing Entity’s ownership interests in clause
(i) of the first sentence of this paragraph, any Restricted Notes shall be taken
into account either as debt interests or ownership interests based on whichever
treatment, if any, would result in the Issuing Entity being treated as a
disregarded entity for purposes of applying this paragraph’s restriction (it
being understood that if the Restricted Notes are taken into account as
ownership interests for this purpose then the Restricted Notes are not also
considered Notes for the Note ownership restriction of this paragraph).

 

  ☐ The Purchaser understands that if it is acquiring the Trust Certificates as
agent or nominee for any other person(s), such person(s) confirm the
representations in the above five paragraphs as such representations apply to
such person(s).

 

  ☐ The Purchaser understands that the Opinion of Counsel to the Issuing Entity
that the Issuing Entity is not a publicly traded partnership taxable as a
corporation is dependent in part on the accuracy of the representations in the
six preceding paragraphs.

 

   B-3    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

  ☐ Prior to December 31, 2017 or such later date that the Amended Partnership
Audit Rules shall apply to the Issuing Entity, (A) the Purchaser shall provide
to the Administrative Agent on behalf of the Issuing Entity and the Depositor
any further information required by the Issuing Entity to comply with the
Amended Partnership Audit Rules, including Section 6226(a) of the Amended
Partnership Audit Rules and (B) if the Purchaser is not the beneficial owner of
the Trust Certificates, such beneficial owner shall provide to the
Administrative Agent on behalf of the Issuing Entity and the Depositor any
further information required by the Issuing Entity to comply with the Amended
Partnership Audit Rules, including Section 6226(a) of the Amended Partnership
Audit Rules and, to the extent the Issuing Entity determines such appointment
necessary for it to make an election under Section 6226(a) of the Amended
Partnership Audit Rules, hereby appoints the Purchaser as its agent for purposes
of receiving any notifications or information pursuant to the notice
requirements under Section 6226(a)(2) of the Amended Partnership Audit Rules.

Signature appears on next page

 

   B-4    (NALT 2017-B Amended and Restated Trust Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser hereby executes this Transferee Representation
Letter on the      day of                     .

 

Very truly yours, _____________________________, The Purchaser

By:  

 

Name:

 

   B-5    (NALT 2017-B Amended and Restated Trust Agreement)